Exhibit 10.2

Execution Copy



 

 

 

 

 

 

 

 

AGREEMENT AND PLAN OF MERGER

dated as of

August 12, 2001


among

 

HUNGRY MINDS, INC.,


JOHN WILEY & SONS, INC.

and

HMI ACQUISITION CORP.


TABLE OF CONTENTS

Page

ARTICLE 1 THE OFFER *

Section 1.01 The Offer. *

Section 1.02 Company Action. *

Section 1.03 Directors. *

ARTICLE 2 THE MERGER *

Section 2.01 The Merger. *

Section 2.02 Effective Time. *

Section 2.03 Closing. *

Section 2.04 Effects of the Merger. *

Section 2.05 Certificate of Incorporation. *

Section 2.06 Bylaws. *

Section 2.07 Directors and Officers. *

ARTICLE 3 EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT
CORPORATIONS; EXCHANGE OF CERTIFICATES *

Section 3.01 Conversion of Company Common Stock. *

Section 3.02 Dissenting Shares. *

Section 3.03 Payment for Shares in the Merger. *

Section 3.04 Stock Options. *

Section 3.05 Adjustments. *

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE COMPANY *

Section 4.01 Organization and Qualification; Subsidiaries. *

Section 4.02 Capitalization. *

Section 4.03 Corporate Authorization. *

Section 4.04 Governmental Authorization. *

Section 4.05 Non-contravention. *

Section 4.06 SEC Reports; Financial Statements. *

Section 4.07 Information Supplied. *

Section 4.08 Absence of Certain Changes or Events. *

Section 4.09 Litigation. *

Section 4.10 Compliance with Laws. *

Section 4.11 Taxes. *

Section 4.12 Employee Benefit Plans. *

Section 4.13 Environmental Matters. *

Section 4.14 Intellectual Property. *

Section 4.15 Title and Condition of Properties. *

Section 4.16 Insurance. *

Section 4.17 Certain Contracts. *

Section 4.18 Employment Matters. *

Section 4.19 Finders' Fees. *

Section 4.20 Opinion of Financial Advisor. *

Section 4.21 Voting Requirements. *

Section 4.22 Inventories; Receivables; Payables. *

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER *

Section 5.01 Organization, Standing and Corporate Power. *

Section 5.02 Corporate Authorization. *

Section 5.03 Governmental Authorization. *

Section 5.04 Non-contravention. *

Section 5.05 Information Supplied. *

Section 5.06 Litigation. *

Section 5.07 Finders' Fees. *

ARTICLE 6 COVENANTS *

Section 6.01 Conduct of Business by the Company. *

Section 6.02 Other Actions. *

Section 6.03 Stockholder Meeting; Proxy Material; Merger Without Stockholder
Meeting. *

Section 6.04 Access to Information. *

Section 6.05 No Solicitation; Other Offers. *

Section 6.06 Commercially Reasonable Efforts; Notification. *

Section 6.07 Indemnification and Insurance. *

Section 6.08 Employee Benefits. *

Section 6.09 Public Announcements. *

Section 6.10 Further Assurances. *

Section 6.11 Notices of Certain Events. *

Section 6.12 Pay-off of Credit Facilities. *

ARTICLE 7 CONDITIONS TO THE MERGER *

Section 7.01 Conditions to Obligations of Each Party. *

ARTICLE 8 TERMINATION, AMENDMENT AND WAIVER *

Section 8.01 Termination. *

Section 8.02 Effect of Termination. *

Section 8.03 Fees and Expenses. *

Section 8.04 Amendment. *

Section 8.05 Extension; Waiver. *

Section 8.06 Procedure for Termination, Amendment, Extension or Waiver. *

ARTICLE 9 MISCELLANEOUS *

Section 9.01 Non-Survival of Representations and Warranties. *

Section 9.02 Notices. *

Section 9.03 No Waivers. *

Section 9.04 Successors and Assigns. *

Section 9.05 Governing Law. *

Section 9.06 Jurisdiction. *

Section 9.07 WAIVER OF JURY TRIAL. *

Section 9.08 Counterparts; Effectiveness; Benefit. *

Section 9.09 Entire Agreement. *

Section 9.10 Captions. *

Section 9.11 Severability. *

Section 9.12 Specific Performance. *

Section 9.13 Interpretation. *

Section 9.14 Company Disclosure Memorandum. *

Section 9.15 Parties in Interest. *

Section 9.16 Obligation of Parent and the Company. *

Section 9.17 Certain Definitions. *





INDEX OF DEFINED TERMS

Term

Section





Acquisition Proposal 6.05(e)

Affiliate 9.17(a)

Agreement Recitals

Beneficially 9.17(b)

Board of Directors 1.02(a)

Business Day 9.17(c)

Cancellation Instrument 3.04

Certificates 3.03(a)

Closing 2.03

Code 4.12(b)

COBRA 4.12(i)

Company Recitals

Company Common Stock Recitals

Company Disclosure Memorandum Article 4

Company Employees 6.08(a)

Company's Form 10-K 4.15

Company SEC Reports 4.06(a)

Company Securities 4.02(b)

Company Stockholder Meeting 6.03(a)

Confidentiality Agreement 6.04(c)

Continuing Directors 1.03(a)

Control 9.17(a)

Corporate Agent 6.07(b)

DGCL 1.02(a)

Dissenting Shares 3.02

DOJ 6.06(b)

Effective Time 2.02

Employee Plans 4.12(a)

Environmental Laws 4.13(b)(i)

Environmental Permits 4.13(b)(ii)

ERISA 4.12(a)

Exchange Act 1.01(a)

Fairness Opinion 1.02(a)

FTC 6.06(b)

Governmental Entity 4.04

Hazardous Substance 4.13(b)(iii)

HSR Act 4.04

Indemnified Party 6.07(c)

Information Statement 4.07

Initial Expiration Date 1.01(a)

Intellectual Property 4.14(g)

IRS 4.11(f)

Knowledge 9.17(d)

Law 9.17(e)

Licensed Intellectual Property 4.14(f)

Liens 4.01

Material Adverse Effect 4.01

Material Contract 4.17(a)

Merger Recitals

Merger Consideration 3.01(a)(i)

Minimum Condition 1.01(a)

Morgan Stanley 1.02(a)

Offer Recitals

Offer Completion Date 6.03(a)

Offer Documents 1.01(c)

Offer Price Recitals

Option 3.04

Option Consideration 3.04

Option Plan 3.04

Other Enterprise 6.07(d)

Owned Intellectual Property 4.14(f)

Parent Recitals

Paying Agent 3.03(a)

Payment Fund 3.03(a)

Permits 4.10

Person 9.17(f)

Proxy Statement 4.04

Purchaser Recitals

Required Vote 9.17(g)

Schedule 14D-9 1.02(b)

Schedule TO 1.01(c)

SEC 1.01(b)

Securities Act 4.06(a)

Shares 1.01(a)

Significant Subsidiaries 9.17(h)

Subsidiary 4.01

Superior Proposal 6.05(e)

Surviving Corporation 2.01

Tax Return 4.11(f)

Taxes 4.11(f)

Taxing Authority 4.11(f)

Termination Fee 8.03(b)

Transactions 1.02(a)

Voting and Tender Agreement Recitals



 

AGREEMENT AND PLAN OF MERGER

AGREEMENT AND PLAN OF MERGER (this "Agreement") dated as of August 12, 2001
among Hungry Minds, Inc., a Delaware corporation (the "Company"), John Wiley &
Sons, Inc., a New York corporation ("Parent"), and HMI Acquisition Corp., a
Delaware corporation and a direct or indirect wholly-owned subsidiary of Parent
("Purchaser").

WHEREAS, the respective Boards of Directors of Parent, Purchaser and the Company
have determined that it would be advisable and in the best interests of their
respective stockholders for Parent to acquire the Company on the terms and
conditions set forth herein;

WHEREAS, to effectuate the acquisition, it is proposed that Purchaser commence a
cash tender offer, as it may be amended from time to time as permitted under
this Agreement (the "Offer"), to purchase all of the issued and outstanding
shares of Class A Common Stock, $.001 par value per share of the Company (the
"Company Common Stock"), at a purchase price, net to seller in cash, without
interest, of $6.09 per share (the "Offer Price"), upon the terms and subject to
the conditions set forth in this Agreement;

WHEREAS, to effectuate the acquisition, it is further proposed that following
the consummation of the Offer, Purchaser will be merged with and into the
Company (the "Merger"), with (i) the Company continuing as the surviving
corporation in the Merger and (ii) each outstanding share of Company Common
Stock not owned directly or indirectly by Parent or the Company being converted
into the right to receive the highest per share cash consideration paid pursuant
to the Offer;

WHEREAS, also in furtherance of such acquisition, the Board of Directors of each
of Parent, Purchaser and the Company have approved this Agreement and the Merger
following the Offer pursuant to which Purchaser shall merge with and into the
Company and outstanding Shares of Company Common Stock shall be converted into
the right to receive the Offer Price in cash, without interest, all in
accordance with the DGCL and upon the terms and subject to the conditions set
forth herein;

WHEREAS, the Board of Directors of the Company has determined that the
consideration to be paid for each share of Company Common Stock in the Offer and
the Merger is fair to all holders of such shares and has resolved to recommend
that the holders of such shares tender all of their shares pursuant to the Offer
and approve and adopt this Agreement and the Merger upon the terms and subject
to the conditions set forth herein; and

WHEREAS, contemporaneously with the execution and delivery of this Agreement, as
a condition and an inducement to the willingness of Parent and Purchaser to
enter into this Agreement, certain stockholders have executed and delivered to
Parent an agreement pursuant to which they have agreed to take certain actions
with respect to the Offer and the Merger (the "Voting and Tender Agreement");

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements contained in this
Agreement, the parties hereto agree as follows:


THE OFFER

The Offer.

Provided that this Agreement shall not have been terminated in accordance with
Article 8 and none of the events set forth in Annex A hereto shall have occurred
and be continuing, Purchaser shall, and Parent shall cause Purchaser to, as
promptly as practicable after the date hereof (but in no event later than August
20, 2001) commence (within the meaning of Rule 14d-2(a) under the Securities
Exchange Act of 1934, as amended (the "Exchange Act")) the Offer to purchase any
and all outstanding shares of Company Common Stock (the "Shares"), at a price
per share equal to the Offer Price, net to the seller in cash, without interest,
subject to reduction for any applicable withholding taxes and, if such payment
is to be made other than to the registered holder, any applicable stock transfer
taxes payable by such holder. The Offer will be made pursuant to an offer to
purchase and related letter of transmittal containing the terms and conditions
set forth in this Agreement and Annex A hereto. The initial expiration date of
the Offer shall be the twentieth Business Day from and after the date the Offer
is commenced as determined in accordance with Rule 14d-2(a) under the Exchange
Act (the "Initial Expiration Date"). The obligation of Purchaser to accept for
payment, purchase and pay for any Shares validly tendered pursuant to the Offer
and not withdrawn shall be subject only to the satisfaction of  the condition
that at least a majority of the shares of Company Common Stock outstanding on a
fully-diluted basis (taking into account any shares of Company Common Stock
owned by Parent or Purchaser or any affiliate of Parent or Purchaser on the date
such Shares are purchased pursuant to the Offer) have been validly tendered and
not withdrawn prior to the expiration of the Offer (the "Minimum Condition") and
(ii) the other conditions set forth in Annex A hereto; provided, however, that
Purchaser expressly reserves the right to waive any of the conditions to the
Offer (other than the Minimum Condition) and to make any change in the terms or
conditions of the Offer (other than the Minimum Condition) in its sole
discretion, subject to Section 1.01(b).

Purchaser expressly reserves the right to modify the terms of the Offer;
provided, however, that without the prior written consent of the Company, which
consent may be granted or withheld in the Company's sole discretion, neither
Parent nor Purchaser will  decrease the Offer Price,  decrease the number of
Shares sought in the Offer, (iii) change the form of consideration payable in
the Offer, (iv) impose conditions to the Offer in addition to the Minimum
Condition and the other conditions set forth in Annex A, (v) except as provided
below or required by any rule, regulation, interpretation or position of the
Securities and Exchange Commission ("SEC") applicable to the Offer, change the
expiration date of the Offer, or (vi) otherwise amend or change any term or
condition of the Offer in a manner adverse to the holders of Shares.
Notwithstanding anything in this Agreement to the contrary, without the consent
of the Company, Purchaser shall have the right to extend the Offer beyond the
Initial Expiration Date in the following events: (i) from time to time, but in
no event later than the date that is ten (10) Business Days from the Initial
Expiration Date (or extended expiration date of the Offer, if applicable), if,
at the Initial Expiration Date (or extended expiration date of the Offer, if
applicable), one or more of the conditions to the Offer (other than the Minimum
Condition, to which this clause does not apply) shall not have been satisfied or
waived, until such conditions are satisfied or waived, provided, however, that
the expiration date of the Offer may not extend beyond the 60th day after
commencement of the Offer; (ii) for any period required by any rule, regulation,
interpretation or position of the SEC or the staff thereof applicable to the
Offer or any period required by applicable Law (as hereinafter defined); or
(iii) if all of the conditions to the Offer are satisfied or waived but the
number of Shares of Company Common Stock validly tendered and not withdrawn is
less than ninety percent (90%) of the then outstanding number of Shares,
provided, however, that the expiration date of the Offer may not extend beyond
the 60th day after the commencement of the Offer; and, provided further, that
Purchaser shall accept and pay for shares validly tendered and not withdrawn, as
soon as reasonably practical, prior to the date of such extension, shall
otherwise meet the requirements of Rule 14d-11 under the Exchange Act in
connection with such extension and shall waive any condition to the consummation
of the Merger other than the conditions in Section 7.01(c) that may fail to be
satisfied during such extension. In addition, Parent and Purchaser agree that
Purchaser shall, if requested by the Company, from time to time extend the Offer
if at the Initial Expiration Date (or any extended expiration date of the Offer,
including pursuant to this sentence, if applicable) no conditions to the Offer,
other than the conditions set forth in clause (a) or clause (b) of Annex A, then
excuse performance by Purchaser under Annex A, for ten (10) Business Days after
such previously scheduled expiration date, but in no event later than December
31, 2001. Upon the satisfaction or waiver of all the conditions to the Offer and
subject to the terms and conditions of this Agreement, Purchaser will, and
Parent will cause Purchaser to, accept for payment, purchase and pay for, in
accordance with the terms of the Offer, all Shares of Company Common Stock
validly tendered and not withdrawn pursuant to the Offer as soon as reasonably
practicable after the expiration of the Offer.

As soon as reasonably practicable on the date of commencement of the Offer,
Parent and Purchaser shall file or cause to be filed with the SEC a Tender Offer
Statement on Schedule TO with respect to the Offer (together with any amendments
or supplements thereto, the "Schedule TO"), which shall contain or incorporate
by reference the offer to purchase and forms of the related letter of
transmittal and such other ancillary documents and instruments pursuant to which
the Offer will be made (such Schedule TO and such documents included therein
pursuant to which the Offer will be made, together with any supplements or
amendments thereto, the "Offer Documents"). Parent and Purchaser agree that the
Offer Documents will comply as to form and content in all material respects with
the applicable provisions of the federal securities Laws and, on the date filed
with the SEC and on the date first published, sent or given to the Company's
stockholders, shall not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements made therein, in light of the circumstances under which
they were made, not misleading, except that no representation is made by Parent
or Purchaser with respect to information supplied by the Company in writing for
inclusion in the Offer Documents. Parent, Purchaser and the Company each agree
to correct promptly any information provided by it for use in the Offer
Documents if and to the extent that such information shall have become false or
misleading in any material respect and to supplement the information provided by
it specifically for use in the Schedule TO or the other Offer Documents to
include any information that shall become necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Parent and Purchaser agree to take all steps necessary to cause
the Offer Documents as so corrected or supplemented to be filed with the SEC and
to be disseminated to holders of Shares of Company Common Stock, in each case as
and to the extent required by applicable federal securities Laws. The Company
and its counsel shall be given a reasonable opportunity to review and comment on
the Offer Documents prior to their being filed with the SEC. Parent and
Purchaser agree to provide to the Company and its counsel any comments or other
communications which Parent, Purchaser or their counsel may receive from the
staff of the SEC with respect to the Offer Documents promptly after receipt
thereof.

Parent shall provide or cause to be provided to Purchaser on a timely basis the
funds necessary to accept for payment, and pay for, any shares of Company Common
Stock that Purchaser becomes obligated to accept for payment, and pay for,
pursuant to the Offer.

Company Action.

The Company hereby approves of and consents to the Offer and represents and
warrants that the board of directors of the Company (the "Board of Directors"),
at a meeting duly called and held, has  unanimously determined that this
Agreement and the transactions contemplated hereby, including, without
limitation, the Offer, the Merger and the purchase of Shares of Company Common
Stock contemplated by the Offer (collectively the "Transactions"), are advisable
and fair to and in the best interests of the Company and the Company's
stockholders,  unanimously approved of and adopted this Agreement and the
Transactions in accordance with the requirements of the General Corporation Law
of the State of Delaware (the "DGCL") so that the provisions of Section 203 of
the DGCL are not applicable to the Transactions provided for, referred to or
contemplated by, this Agreement, and  resolved to recommend that the
stockholders of the Company accept the Offer, tender their Shares of Company
Common Stock pursuant to the Offer and approve and adopt this Agreement and the
Merger. Notwithstanding the foregoing, such recommendation may be withdrawn,
modified or amended as permitted by Section 6.05(c). The Company hereby consents
to the inclusion in the Offer Documents, the Schedule 14D-9 (as herein defined)
and the Proxy Statement (as herein defined), if any, of such recommendation of
the Board of Directors. The Company represents and warrants that the Board of
Directors has received the written opinion (the "Fairness Opinion") of Morgan
Stanley & Co. Incorporated ("Morgan Stanley"), stating that, as of the date of
such opinion, the proposed consideration to be received by the holders of Shares
of Company Common Stock pursuant to the Offer and the Merger is fair to such
holders from a financial point of view. The Company acknowledges that the Voting
and Tender Agreement is being executed and delivered contemporaneously herewith
by holders of a majority of the outstanding Shares and that the Company has also
been advised by each of its directors and by each corporate officer who, as of
the date hereof, is aware of the Transactions and is not a party to or bound by
such Voting and Tender Agreement, that each such person intends to tender
pursuant to the Offer all Shares of Company Common Stock owned, of record or
beneficially, by such person which he or she may sell without liability under
Section 16(b) of the Exchange Act, unless the Company's recommendation shall
have been withdrawn or materially modified as permitted by Section 6.05(c).

As soon as reasonably practicable on the date of commencement of the Offer, the
Company shall file with the SEC and disseminate to holders of Shares of Company
Common Stock, in each case as and to the extent required by applicable federal
securities Laws, a Solicitation/Recommendation Statement on Schedule 14D-9
(together with any amendments or supplements thereto, the "Schedule 14D-9") that
shall reflect the recommendation of the Board of Directors referred to in clause
(iii) of Section 1.02(a) hereof. The Schedule 14D-9 will comply in all material
respects with the provisions of applicable federal securities Laws and, on the
date filed with the SEC and on the date first published, sent or given to the
Company's stockholders, shall not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, except that no representation is
made by the Company with respect to information supplied by Parent or Purchaser
in writing for inclusion in the Schedule 14D-9. The Company, Parent and
Purchaser each agree to correct promptly any information provided by it for use
in the Schedule 14D-9 if and to the extent that such information shall have
become false or misleading in any material respect and to supplement the
information provided by it specifically for use in the Schedule 14D-9 to include
any information that shall become necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Company agrees to take all steps necessary to cause the Schedule
14D-9 as so corrected or supplemented to be filed with the SEC and to be
disseminated to holders of Shares of Company Common Stock, in each case as and
to the extent required by applicable federal and state securities Laws. Parent
and its counsel shall be given a reasonable opportunity to review and comment on
the Schedule 14D-9 prior to its being filed with the SEC. The Company agrees to
provide to Parent and its counsel any comments or other communications which the
Company or its counsel may receive from the staff of the SEC with respect to the
Schedule 14D-9 promptly after receipt thereof. Parent, Purchaser and the Company
each hereby agree to provide promptly such information necessary to prepare the
exhibits and schedules to the Schedule 14D-9 and the Offer Documents which the
respective party responsible therefor may reasonably request.

The Company will cause its transfer agent promptly to furnish Parent and
Purchaser with a list of the Company's stockholders, mailing labels and any
available listings or computer file containing the names and addresses of all
record holders of Shares of Company Common Stock and lists of securities
positions of Shares of Company Common Stock held in stock depositories as of a
recent date and to provide to Parent and Purchaser such additional information
(including, without limitation, updated lists of stockholders, mailing labels
and lists of securities positions) and such other assistance as Parent or
Purchaser or their agents may reasonably request in connection with the Offer.
Subject to the requirements of applicable Law, and except for such steps as are
necessary to disseminate the Offer Documents and any other documents necessary
to consummate the Transactions, Parent and Purchaser and each of their
affiliates, associates and agents will hold in confidence the information
contained in any such labels, listings and files, will use such information only
in connection with the Offer and the Merger and, if this Agreement is
terminated, will deliver, and will cause their agents to deliver, to the Company
all copies and any extracts or summaries from such information then in their
possession or control.

Directors.

  Promptly following the purchase of and payment for the number of Shares of
Company Common Stock that satisfies the Minimum Condition, and from time to time
thereafter, Purchaser shall be entitled to designate for election as directors
of the Company such number of directors, rounded up to the next whole number, as
is equal to the product of  the total number of directors of the Company
constituting the whole Board of Directors (giving effect to any increase in the
number of directors in order to comply with this Section 1.03) and  the
percentage that the voting power of Shares of Company Common Stock beneficially
owned by Parent and Purchaser (including Shares of Company Common Stock paid for
pursuant to the Offer), upon such payment, bears to the total voting power of
Shares of Company Common Stock then outstanding, and the Company shall take all
action within its power to cause Purchaser's designees to be elected or
appointed to the Board of Directors, including, without limitation, increasing
the number of directors, and seeking and accepting resignations of incumbent
directors. At such time, the Company will also, upon the request of Parent or
Purchaser, use its reasonable best efforts to cause individual directors
designated by Purchaser to constitute the number of members, rounded up to the
next whole number, on (i) each committee of the Board of Directors other than
any such committee of the Board of Directors established to take action under
this Agreement and (ii) the board of directors of each Significant Subsidiary
(as herein defined) of the Company, and each committee thereof, that represents
the same percentage as Purchaser's designees represent on the Board of
Directors. Notwithstanding the foregoing, in the event that Purchaser's
designees are appointed or elected to the Board of Directors, the Board of
Directors shall at all times until the Effective Time (as defined herein) have
at least two directors who are directors on the date of this Agreement or
otherwise not affiliates of Parent (the "Continuing Directors"); provided that
in the event that the number of Continuing Directors shall be reduced below two
for any reason whatsoever, the Board of Directors shall cause the person
designated by the remaining Continuing Director to fill such vacancy and such
person shall be deemed to be a Continuing Director for all purposes of this
Agreement or, if no Continuing Directors then remain, the other directors of the
Company then in office shall designate two persons to fill such vacancies who
are not officers, directors, employees or affiliates of the Company or Parent or
any of their respective Subsidiaries and such persons shall be deemed to be
Continuing Directors for all purposes of this Agreement.

The Company's obligations to appoint Purchaser's designees to the Board of
Directors shall be subject to Section 14(f) of the Exchange Act and Rule 14f-1
promulgated thereunder. The Company shall promptly take all actions and shall
include in the Schedule 14D-9 (or an amendment thereto or an information
statement pursuant to Rule 14f-1 if Purchaser has not theretofore designated
directors) such information with respect to the Company and its officers and
directors, as Section 14(f) and Rule 14f-1 require in order to fulfill its
obligations under this Section. Parent and Purchaser shall supply to the
Company, and be solely responsible for, any information with respect to
themselves and their nominees, officers, directors and affiliates required by
Section 14(f) and Rule 14f-1.

Following the election or appointment of Purchaser's designees pursuant to
Section 1.03(a) and until the Effective Time, the approval of the Continuing
Directors shall be required to authorize (and such authorization shall
constitute the authorization of the Company's Board of Directors and no other
action on the part of the Company, including any action by any other directors
of the Company, shall be required to authorize) any termination of this
Agreement by the Company, any amendment of this Agreement, any amendment of the
certificate of incorporation or bylaws of the Company inconsistent with this
Agreement, any extension of time for performance of any obligation or action
hereunder by Parent or Purchaser, any waiver of any condition to Parent's or
Purchaser's obligations hereunder or any of the Company's rights hereunder or
any material transaction with Parent, Purchaser or any affiliate thereof (other
than the loan transaction contemplated in Section 6.12 hereof).


THE MERGER

The Merger.

At the Effective Time and upon the terms and subject to the conditions of this
Agreement, Purchaser shall be merged with and into the Company in accordance
with applicable Law, whereupon the separate existence of Purchaser shall cease,
and the Company shall be the surviving corporation (the "Surviving
Corporation"). Subject to the terms and conditions of this Agreement, Parent,
Purchaser and the Company shall cause the Effective Time (as hereinafter
defined) to occur as soon as practicable after the earlier of  the Company
Stockholder Meeting (as herein defined) or  the purchase by Purchaser pursuant
to the Offer of ninety percent (90%) or more of the Shares.

Effective Time.

The Merger shall become effective at such time as a certificate of merger
executed in accordance with the relevant provisions of the DGCL is duly filed
with the Secretary of State of the State of Delaware in accordance with the DGCL
or at such later time as may be specified in the certificate of merger (the
"Effective Time").

Closing.

Unless this Agreement shall have been terminated and the Transactions
contemplated herein abandoned pursuant to Section 8.01 and subject to the
satisfaction and waiver of the conditions set forth in Article 7, the closing of
the Merger (the "Closing") shall take place at 10:00 a.m. on a date to be
specified by the parties, which shall be no later than the second Business Day
after satisfaction or waiver of the conditions set forth in Article 7 (other
than those conditions that by their nature are to be satisfied at the Closing,
but subject to the fulfillment or waiver of those conditions), at the offices of
Fulbright & Jaworski L.L.P., 666 Fifth Avenue, New York, New York 10103, unless
the parties agree to another time, date or place in writing. At the Closing,
subject to satisfaction or waiver of all of the conditions to the Merger set
forth in Article 7, the Purchaser and the Company shall cause the certificate of
merger to be filed with the Secretary of State of the State of Delaware in
accordance with the DGCL and make all other filings, if any, required by
applicable Law in connection with the Merger.

Effects of the Merger.

From and after the Effective Time, the Merger shall have the effects set forth
in Section 259 of the DGCL.

Certificate of Incorporation.

The certificate of incorporation of the Purchaser at the Effective Time shall be
the certificate of incorporation of the Surviving Corporation, until amended in
accordance with applicable Law.

Bylaws.

The bylaws of the Purchaser at the Effective Time shall be the bylaws of the
Surviving Corporation, until amended in accordance with applicable Law.

Directors and Officers.

From and after the Effective Time, until successors are duly elected or
appointed and qualified, or until their earlier death, resignation or removal,
in accordance with applicable Law,  the directors of Purchaser at the Effective
Time shall be the directors of the Surviving Corporation and  the officers of
the Company at the Effective Time shall be the initial officers of the Surviving
Corporation; provided that, upon the request of Parent or Purchaser, the Company
shall cause any officers of the Company to be removed at the Effective Time.


EFFECT OF THE MERGER ON THE CAPITAL
STOCK OF THE CONSTITUENT CORPORATIONS;
EXCHANGE OF CERTIFICATES

Conversion of Company Common Stock.

  At the Effective Time, by virtue of the Merger and without any other action on
the part of the holder thereof:

each Share of Company Common Stock outstanding immediately prior to the
Effective Time (other than Shares to be canceled in accordance with Section 3.01
(a)(iii) below and Dissenting Shares (as defined in Section 3.02 below)) shall
be converted into the right to receive the Offer Price, net to the seller in
cash, without interest (the "Merger Consideration"), upon the surrender of the
certificate representing such Share; and

each share of common stock of Purchaser outstanding immediately prior to the
Effective Time shall be converted into and become such number of fully paid and
non-assessable shares of common stock of the Surviving Corporation as is equal
to (A) the aggregate number of shares that would be subject to any Options (as
hereinafter defined) that remain outstanding after the Effective Time, if any,
plus (B) one, and such shares shall constitute the only outstanding shares of
capital stock of the Surviving Corporation; and

each Share of Company Common Stock that is held by the Company in its treasury
and all Shares of Company Common Stock that are owned, directly or indirectly,
by Parent or the Company or any of their respective Subsidiaries shall
automatically be canceled and retired and shall cease to exist and shall not be
converted into the right to receive the Merger Consideration or any other
consideration whatsoever.

At the Effective Time, holders of Company Common Stock shall cease to be, and
shall have no voting or other rights as, stockholders of the Company, other than
to receive the Merger Consideration and any dividend or other distribution with
respect to the Company Common Stock with a record date occurring prior to the
Effective Time. From and after the Effective Time, there shall be no transfers
on the stock transfer records of the Company of any Shares of Company Common
Stock that were outstanding immediately prior to the Effective Time.

Dissenting Shares.

Notwithstanding anything in this Agreement to the contrary, Shares outstanding
immediately prior to the Effective Time and held by a holder who has not voted
in favor of the Merger or consented thereto in writing and who has complied with
the relevant provisions of Section 262 of the DGCL, if such Section 262 provides
for appraisal rights for such Shares in the Merger ("Dissenting Shares"), shall
not be converted into or be exchangeable for the right to receive the Merger
Consideration as provided in Section 3.01(a)(i) and instead such holder of
Dissenting Shares shall be entitled to receive payment of the appraised value of
such Dissenting Shares in accordance with the provisions of such Section 262
unless and until such holder fails to perfect or withdraws or otherwise loses
his right to appraisal and payment under the DGCL. If, after the Effective Time,
any such holder fails to perfect or withdraws or loses his right to appraisal,
such Dissenting Shares shall thereupon be treated as if they had been converted
as of the Effective Time into the right to receive the Merger Consideration, if
any, to which such holder is entitled, without interest or dividends thereon,
upon the surrender in the manner provided in Section 3.03 of the certificate(s)
which formerly represented Shares. The Company shall give Parent prompt written
notice of any demands received by the Company for appraisal of Shares, attempted
withdrawals of such demands and any other instruments served pursuant to the
DGCL and received by the Company relating to stockholders' rights of appraisal
and, prior to the Effective Time, Parent shall have the right to direct all
negotiations and proceedings with respect to such demands. Prior to the
Effective Time, the Company shall not, except with the prior written consent of
Parent, make any payment with respect to, or settle or offer to settle, any such
demands. If any dissenting stockholder shall fail to perfect or shall have
effectively withdrawn or lost the right to dissent, the Shares held by such
dissenting stockholder shall thereupon be treated as though such Shares had been
converted into the right to receive the Merger Consideration pursuant to Section
3.01.

Payment for Shares in the Merger.

  Prior to the Effective Time, Parent shall appoint an agent (the "Paying
Agent") reasonably acceptable to the Company for the purpose of exchanging
certificates representing Shares of Company Common Stock (the "Certificates")
for the Merger Consideration. At or prior to the Effective Time, Parent or
Purchaser shall deposit with the Paying Agent, in trust for the benefit of the
holders of Shares of Company Common Stock, cash in immediately available funds
sufficient to pay the Merger Consideration to be paid in respect of all Shares
of Company Common Stock then outstanding (such cash being hereinafter referred
to as the "Payment Fund"); provided, however, that no such deposit shall relieve
Parent or Purchaser of its obligation to pay the Merger Consideration. The
Payment Fund shall not be used for any other purpose. The Payment Fund shall be
invested by the Paying Agent as directed by Parent or the Surviving Corporation
pending payment thereof by the Paying Agent to the holders of record of Shares
of Company Common Stock. Earnings from such investment shall be the sole and
exclusive property of Parent and the Surviving Corporation, and no part of such
earnings shall accrue to the benefit of holders of record of Shares of Company
Common Stock.

As soon as reasonably practicable after the Effective Time, Parent will cause
the Paying Agent to send to each holder of record of Shares of Company Common
Stock at the Effective Time (other than holders of Shares of Company Common
Stock referred to in Section 3.01(a)(iii)) a letter of transmittal (which shall
specify that delivery shall be effective, and risk of loss and title shall pass,
only upon proper delivery of the Certificates representing such Shares to the
Paying Agent and will be in such form and have such other provisions as Parent
reasonably specifies) and instructions for use in effecting the surrender of
Certificate(s) for payment of the Merger Consideration for the Shares
represented thereby.

Each holder of record of Shares of Company Common Stock that have been converted
into the right to receive the Merger Consideration will be entitled to receive,
upon surrender to the Paying Agent of one or more Certificates, together with a
properly completed letter of transmittal, the Merger Consideration in respect of
each Share of Company Common Stock represented by such Certificates. Until so
surrendered, each such Certificate shall represent after the Effective Time for
all purposes only the right to receive such Merger Consideration. No interest
shall be paid or accrued on any amount payable upon surrender of any
Certificate.

If any portion of the Merger Consideration is to be paid to a Person (as herein
defined) other than the Person in whose name the surrendered Certificate is
registered, it shall be a condition to such payment that the Certificate so
surrendered shall be properly endorsed or otherwise be in proper form for
transfer and that the Person requesting such payment shall pay to the Paying
Agent any transfer or other taxes required as a result of such payment to a
Person other than the registered holder of such Certificate or establish to the
satisfaction of the Paying Agent that such tax has been paid or is not payable.

Each of the Surviving Corporation and Parent shall be entitled to deduct and
withhold from the consideration otherwise payable to any Person pursuant to this
Article 3 such amounts as it is required to deduct and withhold with respect to
the making of such payment under any provision of federal, state, local or
foreign tax Law. If the Surviving Corporation or Parent, as the case may be, so
withholds amounts, such amounts shall be treated for all purposes of this
Agreement as having been paid to the holder of the Shares of Company Common
Stock in respect of which the Surviving Corporation or Parent, as the case may
be, made such deduction and withholding.

If any Certificate shall have been lost, stolen or destroyed, upon the making of
an affidavit of that fact by the Person claiming such Certificate to be lost,
stolen or destroyed and, if required by the Surviving Corporation, the posting
by such Person of a bond, in such reasonable amount as the Surviving Corporation
may direct, as indemnity against any claim that may be made against it with
respect to such Certificate, the Paying Agent will pay, in exchange for such
lost, stolen or destroyed Certificate, the Merger Consideration to be paid in
respect of the Shares of Company Common Stock represented by such Certificate,
as contemplated by this Article.

At the Effective Time, the stock transfer books of the Company shall be closed
and there shall be no further registration of transfers of Shares of Company
Common Stock. If, after the Effective Time, Certificates evidencing ownership of
the Shares outstanding immediately prior to the Effective Time are presented to
the Surviving Corporation, they shall be canceled and exchanged for the Merger
Consideration provided for, and in accordance with the procedures set forth, in
this Article 3.

Any portion of the Payment Fund (and any interest or other income earned
thereon) that remains unclaimed by the holders of Shares of Company Common Stock
one year after the Effective Time shall be returned to Parent, upon demand, and
any such holder who has not exchanged Shares of Company Common Stock for the
Merger Consideration in accordance with this Section 3.03 prior to that time
shall thereafter look only to the Surviving Corporation for payment of the
Merger Consideration in respect of such Shares, without any interest thereon.
Notwithstanding the foregoing, neither the Paying Agent nor any party hereto
shall be liable to any holder of Shares of Company Common Stock for any amount
paid to a public official pursuant to applicable abandoned property, escheat or
similar Laws.

The Surviving Corporation shall pay all charges and expenses of the Paying
Agent.

Stock Options.

As of the Effective Time, each outstanding stock option or warrant to purchase
Shares of Company Common Stock (an "Option" and, collectively, the "Options"),
whether granted under the 1998 Stock Plan (the "Option Plan") or otherwise,
whether or not then vested or exercisable, shall be converted (to the extent any
such Option is convertible by the Company under its terms) into the right to
receive from the Company an amount of cash equal to the product of (i) the
number of shares of Company Common Stock subject to the Option and (ii) the
excess, if any, of the Merger Consideration over the exercise price per share of
Company Common Stock of such Option (the "Option Consideration"). Prior to the
Effective Time, the Company shall take all steps necessary to give written
notice to each holder of an Option (to the extent that notice is required under
the terms of such Option) that (i) all Options shall be canceled (to the extent
that the Company can terminate any such Option under its terms) effective as of
the Effective Time and (ii) upon the execution and delivery to the Company by
such holder of an instrument acknowledging cancellation of all Options held by
such holder effective as of the Effective Time ("Cancellation Instrument"), the
Company shall pay such holder, promptly following the Effective Time, the Option
Consideration for all Options held by such holder. The Board of Directors or any
committee thereof responsible for the administration of the Option Plan shall
take any and all action necessary to effectuate the matters described in this
Section 3.04 on or before the Effective Time. Section 4.02 sets forth the number
of shares of Company Common Stock reserved for issuance upon exercise of
outstanding Options. Any amounts payable pursuant to this Section 3.04 shall be
subject to any required withholding of taxes and shall be paid without interest.
Parent agrees to provide the Company with sufficient funds to permit the Company
to satisfy its obligations under this Section 3.04.

Adjustments.

Subject to Section 6.01(b), if, during the period between the date of this
Agreement and the Effective Time, any change in the outstanding shares of
capital stock of the Company shall occur by reason of any reclassification,
recapitalization, stock split or combination, exchange or readjustment of
shares, or stock dividend thereon with a record date during such period, the
Merger Consideration and any other amounts payable pursuant to this Agreement
shall be appropriately adjusted.


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the disclosure memorandum delivered by the Company to
Parent on or prior to the execution of this Agreement (the "Company Disclosure
Memorandum") (with specific reference to the section or subsection of this
Agreement to which the information stated in such disclosure relates and such
other sections or subsections to the extent a matter is disclosed in such a way
to make its relevance to such other sections or subsections readily apparent) or
in the Company SEC Reports (as defined herein), the Company represents and
warrants to Parent and Purchaser as follows:

Organization and Qualification; Subsidiaries.

The Company and each of its Significant Subsidiaries is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction in which it is incorporated and has the requisite corporate power
and authority to own, lease and operate its properties and to carry on its
business as now being conducted. The Company and each of its Significant
Subsidiaries is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not reasonably be expected
to have a Material Adverse Effect on the Company. As used in this Agreement,
"Material Adverse Effect" means, with respect to any Person, any change, result,
effect, event, occurrence or state of facts (or any development that has had or
is reasonably likely to have any change or effect) that, individually or in the
aggregate with any such other change, result, effect, event, occurrence or state
of facts, is or would reasonably be expected to be, materially adverse (even if
not (i) foreseeable or known as of the date of this Agreement or (ii)
constituting a breach of a representation, warranty or covenant set forth
herein) to the business, condition (financial or otherwise), assets,
liabilities, results of operations or prospects (including EBITDA) of such
Person and its Subsidiaries, taken as a whole, or which is or would reasonably
be expected to be materially adverse to the ability of such Person to perform on
a timely basis any of its material obligations under this Agreement or to
consummate the Transactions contemplated hereby, provided, however, none of the
following shall be deemed in themselves, either alone or in combination, to
constitute, and none of the following shall be taken into account in determining
whether there has been, a Material Adverse Effect: (i) any change in the market
price or trading volume of the capital stock of such Person after the date
hereof, (ii) changes, events or occurrences in the United States securities
markets which are not specific to such Person, (iii) any adverse changes,
events, developments or effects arising from or relating to general business or
economic conditions which are not specific to such Person and its Subsidiaries,
(iv) any adverse change, result, event, development, state of facts or effect
attributable to the announcement or pendency of the Transactions (including any
cancellations of or delays in customer agreements, any reduction in sales, any
disruption in supplier, distributor, partner or similar relationships or any
loss of employees), or resulting from or relating to compliance with the terms
of, or the taking of any action required by, this Agreement, and (v) any adverse
change, result, event, development or effect arising from or relating to any
change in U.S. generally accepted accounting principles. The term "Subsidiary"
means as to any Person any corporation or other legal entity of which such
Person controls (either alone or through or together with any other Subsidiary)
or owns, directly or indirectly, more than 50% of the capital stock or other
ownership interests the holders of which are generally entitled to vote for the
election of the board of directors or other governing body of such corporation
or other legal entity. Section 4.01 of the Company Disclosure Memorandum lists
each Subsidiary of the Company. Unless the context otherwise requires, when used
herein "Subsidiary" refers to each Subsidiary of the Company. The Company has
made available to Parent complete and correct copies of its certificate of
incorporation and bylaws and the certificates of incorporation and bylaws (or
comparable charter documents) of its Significant Subsidiaries, in each case as
amended to the date hereof. All of the outstanding shares of capital stock or
other ownership interests of each such Subsidiary have been validly issued and
are duly authorized, fully paid and nonassessable and are owned by the Company,
by a wholly-owned Subsidiary of the Company or by the Company and another
wholly-owned Subsidiary, in each case, free and clear of all pledges, claims,
liens, charges, encumbrances and security interests of any kind or nature
whatsoever (collectively, "Liens"), and free of any restriction on the right to
vote, sell or otherwise dispose of such capital stock or other ownership
interests, except for restrictions imposed by applicable securities Laws and
except as set forth in the Company Disclosure Memorandum. Other than director
qualifying shares, there are no outstanding (i) securities of any Subsidiary of
the Company convertible into or exchangeable for shares of capital stock or
other ownership interests in the Company or any Subsidiary of the Company or
(ii) options or other rights (including, without limitation, any subscriptions,
warrants, calls, stock appreciation rights, commitments or agreements of any
character) to acquire from any of the Company's Subsidiaries, or other
obligation of any of the Company's Subsidiaries to issue, any capital stock or
other ownership interests in, or any securities convertible into or exchangeable
for any capital stock or other ownership interests in, any Subsidiary. Other
than ownership securities representing an investment of less than 2% in any
publicly traded company and the capital stock or other ownership interests of
its Subsidiaries, the Company does not own, directly or indirectly, any capital
stock or other ownership interest in any corporation, partnership, joint venture
or other entity.

Capitalization.

  The authorized capital stock of the Company consists of 25,400,000 shares of
common stock, $.001 par value per share, of which 25,000,000 shares have been
designated as Class A Common Stock, and 400,000 shares have been designated as
Class B Common Stock, and 5,000,000 shares of $.001 par value preferred stock.
As of June 30, 2001 there were outstanding: 14,780,548 shares of Class A Common
Stock; no shares of Class B Common Stock; no shares of preferred stock; and
Options to purchase an aggregate of 2,200,113 shares of Class A Common Stock.
Since June 30, 2001, there have been no issuances of shares of the capital stock
of the Company or any other securities of the Company and since June 30, 2001,
no Options of the Company have been granted. All shares of Company Common Stock
outstanding as of the date hereof have been duly authorized and validly issued
and are fully paid and nonassessable. All shares of Class A Common Stock
issuable upon exercise of outstanding Options have been duly authorized and,
when issued in accordance with the terms thereof, will be validly issued, fully
paid and nonassessable.

Except as set forth in Section 4.02(a), there are no outstanding  shares of
capital stock or voting securities of the Company,  securities of the Company
convertible into or exchangeable for shares of capital stock or voting
securities of the Company or (iii) Options or other rights (including, without
limitation, any subscriptions, warrants, calls, stock appreciation rights,
commitments or agreements of any character) to acquire from the Company or other
obligation of the Company to issue, any capital stock, voting securities or
securities convertible into or exchangeable for capital stock or voting
securities of the Company (the items in clauses (i), (ii) and (iii) being
referred to collectively as the "Company Securities"). There are no outstanding
obligations of the Company or any of its Subsidiaries to repurchase, redeem or
otherwise acquire any of the Company Securities. Without limiting the generality
of the foregoing, neither the Company nor any of its Subsidiaries has adopted a
shareholder rights plan or similar plan or arrangement.

There are no bonds, debentures, notes or other indebtedness of the Company
having the right to vote (or convertible into securities having the right to
vote) on any matters on which stockholders of the Company may vote.

There are no contracts, voting, trusts or other agreements or understandings
(other than the Voting and Tender Agreement) to which the Company or any of its
Subsidiaries is a party or by which it is bound with respect to the voting of
any shares of capital stock of the Company or any of the Subsidiaries.

Corporate Authorization.

(a) The Company has the requisite corporate power and authority to enter into
this Agreement and, subject to approval, if necessary, of the Merger by the
Company's stockholders in accordance with the DGCL, to consummate the
transactions contemplated by this Agreement. The execution, delivery and
performance of this Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby have been duly authorized by all
necessary corporate action on the part of the Company, subject to approval, if
necessary, of the Merger by the Company's stockholders in accordance with the
DGCL. This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except that such enforceability  may
be limited by bankruptcy, insolvency, moratorium or other similar laws affecting
or relating to the enforcement of creditors' rights generally and  is subject to
general principles of equity.

The Board of Directors has adopted such resolutions as are necessary so that the
provisions of Section 203 of the DGCL are inapplicable to the Transactions
contemplated by this Agreement.

Governmental Authorization.

No consent, approval, notice to, permit, order or authorization of, or
registration, declaration or filing with, any federal, state or local government
or any court, administrative agency, commission or other governmental or
regulatory authority or agency, domestic or foreign (a "Governmental Entity") or
any Person, is required by or with respect to the Company or any of its
Subsidiaries in connection with the execution and delivery of this Agreement by
the Company or the consummation by the Company of the transactions contemplated
hereby, except for (a) the filing of a premerger notification and report form by
the Company under the Hart-Scott- Rodino Antitrust Improvements Act of 1976, as
amended (the "HSR Act"), (b) the filing with the SEC of (i) the Schedule 14D-9,
(ii) a proxy statement relating to the approval by the Company's stockholders of
this Agreement (as amended or supplemented from time to time, the "Proxy
Statement"), if required, and (iii) such reports and information statements
under the Exchange Act as may be required in connection with this Agreement and
the transactions contemplated by this Agreement, (c) the filing of the
certificate of merger with the Delaware Secretary of State and appropriate
documents with the relevant authorities of other states in which the Company is
qualified to do business, (d) in connection with any state or local tax which is
attributable to the beneficial ownership of the Company's or its Subsidiaries'
real property, if any, (e) as may be required by any applicable state securities
or "blue sky" Laws or state takeover Laws, (f) such filings, consents,
approvals, orders, registrations and declarations as may be required under the
Laws of any foreign country in which the Company or any of its Subsidiaries
conducts any business or owns any assets, and (g) such other consents,
approvals, notices to, orders, authorizations, registrations, declarations and
filings the failure of which to be obtained or made would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
the Company.

Non-contravention.

The execution and delivery of this Agreement by the Company does not, and
performance by the Company of its obligations under this Agreement and the
consummation of the transactions contemplated hereby will not (a) contravene,
conflict with, constitute or result in any violation, default or breach of or
require the consent, waiver or notice under any term or provision of, or result
in the reduction or the loss of any benefit to the Company or the creation or
acceleration of any rights of any third party or any obligations of the Company
under (i) the certificate of incorporation of the Company, (ii) the bylaws of
the Company (b), assuming compliance with the matters referred to in Section
4.04, contravene, conflict with, constitute or result in any violation, default
or breach of any provision of any applicable Law, regulation, judgment,
injunction, order or decree, (c) require any consent or other action by any
Person under, constitute a default under, or cause or permit the termination,
cancellation, acceleration or other change of any right or obligation or the
loss of any benefit to which the Company or any of its Subsidiaries is entitled
under any provision of any agreement or other instrument binding upon the
Company or any of its Subsidiaries or any license, franchise, permit,
certificate, approval or other similar authorization affecting, or relating in
any way to, the assets, or business of the Company and its Subsidiaries or (d)
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries, except, in the case of clauses (b), (c) and (d), for
such matters as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Company.

SEC Reports; Financial Statements.

The Company has filed with the SEC all reports, schedules, forms, statements and
other documents required to be filed with the SEC since July 27, 1998, including
the financial statements and schedules provided therein or incorporated by
reference therein (the "Company SEC Reports"). As of their respective dates, the
Company SEC Reports complied as to form in all material respects with the
requirements of the Securities Act of 1933, as amended (the "Securities Act"),
or the Exchange Act, as the case may be, and the rules and regulations of the
SEC promulgated thereunder applicable to such Company SEC Reports, and none of
the Company SEC Reports contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

The consolidated financial statements of the Company included or incorporated by
reference in the Company SEC Reports, in each case:  comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto,  have been prepared in
accordance with U.S. generally accepted accounting principles (except, in the
case of unaudited statements, as permitted by Form 10-Q of the SEC) applied on a
consistent basis during the periods involved (except as may be indicated in the
notes to such financial statements) and  fairly present in all material respects
the consolidated financial position of the Company and its consolidated
Subsidiaries as of the date thereof and the consolidated results of their
operations and cash flows for the period then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except as set forth
in the Company Disclosure Memorandum or in the Company SEC Reports and, except
for liabilities and obligations incurred under this Agreement or in connection
with the Transactions, neither the Company nor any of its Subsidiaries has any
liabilities or obligations of any nature (whether or not accrued, absolute,
contingent, due, to become due, determined, determinable, asserted, unasserted
or otherwise) which were material to the Company and its Subsidiaries, taken as
a whole, required to be set forth in the balance sheets or notes thereto in
accordance with U.S. generally accepted accounting principles. The Company has
not drawn down any amounts under the Subordinated Loan Agreement (as hereinafter
defined).

Information Supplied.

None of the information supplied or to be supplied by the Company for inclusion
or incorporation by reference in  the Offer Documents,  the Schedule 14D-9,  the
information statement to be filed by the Company in connection with the Offer
pursuant to Rule 14f-1 promulgated under the Exchange Act (as amended or
supplemented from time to time, the "Information Statement") or  the Proxy
Statement will, in the case of the Offer Documents, the Schedule 14D-9 and the
Information Statement, at the respective times such documents are filed with the
SEC and first published, sent or given to the Company's stockholders, or, in the
case of the Proxy Statement or any amendment thereof or supplement thereto, at
the date it is first mailed to the Company's stockholders and at the time of the
Company Stockholder Meeting, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading, except that no representation is made by the
Company with respect to statements made or incorporated by reference therein
based on information supplied in writing by Parent or Purchaser specifically for
inclusion or incorporation by reference therein. The Schedule 14D-9, the
Information Statement and the Proxy Statement will comply as to form in all
material respects with the requirements of the Exchange Act and the rules and
regulations thereunder.

Absence of Certain Changes or Events.

Since September 30, 2000, except as set forth in the Company Disclosure
Memorandum or in the Company SEC Reports filed since such date, the business of
the Company and its Subsidiaries has been conducted only in the ordinary course
and none of the Company or its Subsidiaries has incurred any liabilities of any
nature, whether or not accrued, contingent or otherwise, which do or which would
reasonably be expected to have a Material Adverse Effect and no Material Adverse
Effect on the Company has occurred; and  the Company has not taken any action
that would have been prohibited under Section 6.01(b) hereof.

Litigation.

Except as disclosed in the Company Disclosure Memorandum or in the Company SEC
Reports, there is no suit, claim, action or proceeding pending or, to the
knowledge of the Company, threatened in writing against or affecting the Company
or any of its Subsidiaries that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect on the Company (it
being understood that this representation shall not include any litigation of
the nature described in paragraph (a) of Annex A), nor is there any judgment,
decree, injunction, rule or order of any Governmental Entity or arbitrator
outstanding against the Company or any of its Subsidiaries having, or which,
insofar as reasonably can be foreseen, in the future would have, any such
effect.

Compliance with Laws.

Except as disclosed in the Company Disclosure Memorandum or in the Company SEC
Reports, the Company and its Subsidiaries are in compliance with all Laws
applicable to their respective businesses or operations, except for instances of
possible noncompliance that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect on the Company
(provided that no representation or warranty is made in this Section 4.10 with
respect to Environmental Laws, which are covered in Section 4.13). Each of the
Company and its Subsidiaries has in effect and holds all federal, state, local
and foreign governmental approvals, authorizations, certificates, filings,
franchises, exemptions, orders, licenses, notices, permits and rights
("Permits") necessary for it to own, lease or operate its properties and assets
and to carry on its business as now conducted, and there has occurred no default
under any such Permit, except for the failure to hold such Permits and for
defaults under Permits which failure or default individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect on the
Company.

Taxes.

  The Company and each of its Subsidiaries has filed all income Tax Returns
which it has been required to file, has paid (or has had paid on its behalf) all
Taxes which have become due and payable by it and has made adequate provision in
reserves established in its financial statements and accounts for all Taxes
which have accrued but are not yet due and payable, except where the failure to
file Tax Returns, pay Taxes or provide adequate reserves for Taxes would not
have a Material Adverse Effect on the Company.

Except as set forth in the Company Disclosure Memorandum, no audits or other
administrative proceedings or court proceedings are pending or, to the knowledge
of the Company, threatened with respect to Taxes or Tax Returns of the Company
or its Subsidiaries.

No deficiencies for any Taxes have been proposed, asserted or assessed in
writing against the Company or any of its Subsidiaries and neither the Company
nor any of its Subsidiaries has waived any statute of limitations in respect of
the assessment and collection of Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency.

Except as set forth in the Company Disclosure Memorandum or in the Company SEC
Reports, none of the Company and its Subsidiaries is a party to any Tax
allocation or sharing agreement other than between or among themselves.

Except as set forth in the Company Disclosure Memorandum or in the Company SEC
Reports, none of the Company and its Subsidiaries has been a member of an
affiliated group filing a consolidated U.S. federal Tax Return.

"Taxes" shall mean any and all taxes, charges, fees, levies or other
assessments, including income, gross receipts, excise, real or personal
property, sales, withholding, social security, retirement, unemployment,
occupation, use, goods and services, service use, license, value added, capital,
net worth, payroll, profits, withholding, franchise, business, transfer and
recording taxes, fees and charges, and any other taxes, assessments or similar
charges imposed by the Internal Revenue Service (the "IRS") or any taxing
authority (whether domestic or foreign, including any state, county, local or
foreign government or any subdivision or taxing agency thereof (including a
United States possession)) (a "Taxing Authority"), whether computed on a
separate, consolidated, unitary, combined or any other basis; and such term
shall include any interest, whether paid or received, fines, penalties or
additional amounts attributable to, or imposed upon, or with respect to, any
such taxes, charges, fees, levies or other assessments. "Tax Return" shall mean
any report, return, document, declaration or other information or filing
required to be supplied to any Taxing Authority or jurisdiction (foreign or
domestic) with respect to Taxes, including information returns, any documents
with respect to or accompanying payments of estimated Taxes, or with respect to
or accompanying requests for the extension of time in which to file any such
report, return, document, declaration or other information.

No Liens for Taxes exist with respect to any assets or properties of the Company
or any of its Subsidiaries, except for statutory Liens for Taxes not yet due.

Neither the Company nor any of its Subsidiaries is a party to or is bound by any
Tax sharing, Tax indemnity or similar agreement with respect to Taxes pursuant
to which it will have any obligation to make any payment after the Closing Date.
Neither the Company nor any of its Subsidiaries has entered into a closing
agreement pursuant to Section 7121 of the Code or any predecessor provision or
any similar provision of state, local or foreign Tax law.

The Company and its Subsidiaries have withheld and paid all material Taxes
required to be withheld in connection with any amounts paid or owing to any
employee, creditor, independent contractor or other third party.

No written claim has been made by a taxing authority in a jurisdiction where the
Company or any of its Subsidiaries does not file Tax Returns to the effect that
the Company, or any of its Subsidiaries is or may be subject to Taxation by that
jurisdiction.

Neither the Company nor any of its Subsidiaries has constituted either a
"distributing corporation" or a "controlled corporation" (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of stock qualifying for
tax-free treatment under Section 355 of the Code (i) in the two years prior to
the date of this Agreement or (ii) in a distribution which could otherwise
constitute part of a "plan" or "series of related transactions" (within the
meaning of Section 355(e) of the Code) in conjunction with the Merger.

Employee Benefit Plans.

  Section 4.12 of the Company Disclosure Memorandum lists each material
"employee benefit plan," as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"), and each other material
employment, consulting, bonus or other incentive compensation, salary
continuation during any absence from active employment for disability or other
reasons, supplemental retirement, cafeteria benefit (Section 125 of the Code) or
dependent care (Section 129 of the Code), sick days, tuition assistance, club
membership, employee discount, employee loan, or vacation pay, severance,
deferred compensation, incentive, fringe benefit, change in control, retention,
stock option, restricted stock or other compensatory plan, policy, agreement or
arrangement (including, without limitation, any collective bargaining agreement)
that  is maintained, administered, contributed to or required to be contributed
to by the Company or any of its Subsidiaries or to which the Company or any
Subsidiary is a party, and  covers any current or former officer, director or
employee of the Company or any of its Subsidiaries (collectively, the "Employee
Plans"). The Company has made available to Parent copies of the Employee Plans
and, if applicable, related trust agreements or other funding arrangements and
all material amendments thereto and material written interpretations thereof.

The Company has made available to Parent the most recent determination letter,
if any, of the IRS relating to each Employee Plan intended to qualify under
Section 401(a) of the Internal Revenue Code of 1986, as amended (the "Code").
Each Employee Plan has been administered in all respects in compliance with its
terms and with the requirements of applicable Law, including but not limited to
ERISA and the Code, except where the failure to be so administered would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company.

With respect to any Employee Plan covered by Title I of ERISA, no non-exempt
transaction prohibited by Section 406 of ERISA or Section 4975 of the Code has
occurred which will cause the Company to incur a liability under ERISA or the
Code that would reasonably be expected to have a Material Adverse Effect on the
Company. No "accumulated funding deficiency," as defined in Section 412 of the
Code, has been incurred with respect to any Employee Plan subject to such
Section 412, whether or not waived. All material contributions required to be
made under any Employee Plan as of the date hereof have been made or, if
required by U.S. generally accepted accounting principles, provided for on the
Company's financial statements. No "reportable event," within the meaning of
Section 4043 of ERISA, and no event described in Section 4062 or 4063 of ERISA,
has occurred in connection with any Employee Plan that is subject to Title IV of
ERISA. Neither the Company nor any of its Subsidiaries has incurred, or
reasonably expects to incur prior to the Effective Time, a liability (direct or
indirect) under Title IV of ERISA arising in connection with the termination of,
or a complete or partial withdrawal from, any plan covered or previously covered
by Title IV of ERISA which would reasonably be expected to have a Material
Adverse Effect on the Company. Neither the Company nor any of its Subsidiaries
contributes to any "multiemployer plan," as defined in Section 3(37) of ERISA.
The assets of the Company are not now, nor will they after the passage of time
be, subject to any lien imposed under Code Section 412(n) by reason of a failure
of the Company to make timely installments or other payments required under Code
Section 412 prior to the Effective Time.

Except as specifically provided in this Agreement or as set forth in the Company
Disclosure Memorandum, no employee or former employee of the Company or any
Subsidiary will become entitled to any material bonus, severance or similar
benefit (including acceleration of vesting or exercise of an incentive award) as
a result of the transactions contemplated hereby, and there is no contract, plan
or arrangement covering any employee or former employee of the Company or any
Subsidiary that, individually or collectively, could reasonably be expected to
give rise to a payment that would not be deductible by Parent, the Company or
any Subsidiary by reason of Sections 280G or 162(m) of the Code.

With respect to each Employee Plan, where applicable, the Company has made
available to Parent true and complete copies of  the most recent IRS Form 5500
filing and  the most recent financial statement.

There are no pending or, to the knowledge of the Company, threatened actions,
suits, proceedings, or claims against or relating to any Employee Plans other
than routine benefit claims by persons entitled to benefits thereunder.

Neither the Company nor its Subsidiaries has any obligation or liability under
any retiree life or retiree health plans that provide for continuing coverage
for current or former officers, directors, or employees of the Company or its
Subsidiaries except (i) as may be required under Part 6 of Title I of ERISA and
at the sole expense of the participant or the participant's beneficiary or (ii)
a medical expense reimbursement account plan pursuant to Section 125 of the
Code.

Neither the Company nor any Subsidiary has liability (contingent or otherwise)
under Section 4069 of ERISA by reason of a transfer of an underfunded pension
plan.

The Company is in substantial compliance with all obligations under Part 6 of
Title I of ERISA and Section 4980B of the Code arising in connection with its
employment or termination of employment of any person and their eligible
beneficiaries ("COBRA").

Environmental Matters.

  Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the Company:

no written notice, demand, request for information, citation, summons or order
has been received, no penalty has been assessed, and no action, suit, proceeding
or, to the knowledge of the Company, investigation is pending or, to the
knowledge of the Company, threatened by any Governmental Entity or Person
against the Company or any Subsidiary alleging a violation of a potential
liability under any Environmental Law;

the Company and its Subsidiaries are in compliance with all applicable
Environmental Laws and all Environmental Permits; and

no release, emission or discharge into the environment of Hazardous Substances
by the Company or, to the knowledge of the Company, by any other Person, has
occurred or is presently occurring on the real property owned, operated or
leased by the Company that would require notification, investigation or
remediation under any Environmental Law. No Hazardous Substance has been
disposed of by the Company except in compliance with applicable Environmental
Laws and, to the Company's knowledge, no Hazardous Substance resulting from the
Company's activities or operations has been disposed of by any other Person
except in compliance with applicable Environmental Laws.

As used herein,

"Environmental Laws" means any federal, state, local or foreign law, regulation,
rule, order, decree or requirement relating to:  pollution, contamination,
cleanup, preservation, protection, or reclamation of the environment;  public or
employee health or safety;  notification, investigation, monitoring, or
remediation of, or other response to, a release of Hazardous Substances; or  the
handling, use, manufacture, distribution, treatment, storage, disposal, or
recycling of or exposure to Hazardous Substances;

"Environmental Permits" means all permits, licenses, certificates or approvals
necessary for the operation of the business of the Company or any of its
Subsidiaries as currently conducted to comply with all applicable Environmental
Laws; and

"Hazardous Substance" means any pollutant, contaminant, chemical, petroleum or
any fraction thereof, asbestos or asbestos-containing material, polychlorinated
biphenyls, or industrial, toxic, radioactive, infectious, disease-causing or
hazardous substance, material, waste or agent.

Intellectual Property.

Except as, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect on the Company and except as disclosed in the
Company Disclosure Memorandum or in the Company SEC Reports:

To the knowledge of the Company, (i) the Owned Intellectual Property and the
Licensed Intellectual Property (in each case, as hereinafter defined), and the
use thereof in the operation of the business as conducted by the Company on the
date hereof, do not infringe upon any copyright, trademark or other Intellectual
Property right of any Person, and (ii) except as disclosed on Section 4.09 and
Section 4.14 of the Company Disclosure Memorandum, no claim, written or oral,
has been asserted which threatens that the use of such Owned Intellectual
Property or Licensed Intellectual Property does or may infringe upon the
intellectual property rights of any Person.

Except as set forth in Section 4.14 of the Company Disclosure Memorandum, to the
knowledge of the Company, no Person is engaging in any activity that infringes
in any material respect upon the Owned Intellectual Property or the Company's
rights in or to any Licensed Intellectual Property.

Neither the Company nor any of its Subsidiaries is in breach of, or default
under, any term of any Material Contract relating to the Licensed Intellectual
Property, and, to Company's knowledge, no other party to any such Material
Contract is in breach thereof or default thereunder, except in each case for
such breaches or defaults as would not, individually or in the aggregate, have a
material adverse effect on the Company's rights under such Material Contract.

Except as disclosed in Section 4.14 of the Company Disclosure Memorandum, with
respect to registrations and applications relating to any Owned Intellectual
Property that have been filed with or recorded by any Governmental Entity
(including patent, trademark, copyright and other registrations and
applications), all of such registrations and applications are valid and in full
force and effect and all necessary registration, maintenance and renewal fees in
connection therewith have been paid and all necessary documents and certificates
in connection therewith have been filed with the relevant patent, copyright,
trademark or other authorities in the United States or foreign jurisdictions, as
applicable, for the purpose of maintaining the registrations or applications for
registration of such Owned Intellectual Property, except for such failures to
pay such fees or make such filings as would not, individually or in the
aggregate, have a Material Adverse Effect on the Company.

To the knowledge of the Company, the Titles do not contain defamatory or
unlawful statements, or statements that violate any Person's privacy, publicity
or similar right. To the knowledge of the Company, the Company uses commercially
reasonable efforts consistent with industry practice to attempt to make the
factual statements and data contained in the Titles true and accurate in all
material respects.

The Company owns or has the right to use, in each case as and to the extent
currently used in its business, all Intellectual Property that is material to
the operation of the business, including the (i) copyrights (including
copyrights in and to the works published or under contract to be published
(collectively, the "Titles"), work-in-process, internet websites, promotional
and marketing materials, catalogs and brochures, graphic design materials,
characters, cartoons and other copyrightable works as used in the business),
(ii) domain name registrations, and (iii) trademarks (as applicable, "Owned
Intellectual Property" or "Licensed Intellectual Property") and, within the
territory in which the Company publishes each Title, the Company has all
necessary rights with respect to the media in which such rights are currently
exercised or under contract to be exercised. With respect to any and all
Intellectual Property used in the business which is not owned by the Company,
the Company is the licensee of all rights necessary to publish such
copyrightable material in the Titles and to use such trademarks in connection
with the Titles except for excerpts from third party publications incorporated
in the Titles by permission of the copyright owner as to which the Company
possesses all consents and permissions required by law from the respective
copyright owners for the publication, sale, distribution and other exploitation
of such copyrightable material as used in its business, except in each case for
such invalidities which would not, and such consents and permissions which if
not possessed would not, individually or in the aggregate, have a Material
Adverse Effect on the Company.

For purposes of this Agreement, "Intellectual Property" shall mean writings and
other works, whether copyrightable or not, in any jurisdiction; registrations or
applications for registration of copyrights in any jurisdiction, and any
renewals or extensions thereof; trademarks, tradenames, service marks, brand
names, certification marks, trade dress, domain names, imprints, logos and other
indications of origin, the goodwill associated with the foregoing and
registrations in any jurisdiction of, and applications in any jurisdiction to
register, the foregoing, including any extension, modification or renewal of any
such registration or application; inventions, discoveries and ideas, whether
patentable or not, in any jurisdiction; patents, applications for patents
(including, without limitation, design patents, utility patents, utility models
and all divisions, continuations, continuations in part and renewal
applications), and any renewals, re-examinations, extensions, confirmations or
reissues thereof, and inventors' certificates and invention disclosures in any
jurisdiction; nonpublic information, trade secrets, electronic databases,
computer software, know-how and confidential or proprietary information and
rights in any jurisdiction to limit the use or disclosure thereof by any Person;
and any similar intellectual property or proprietary rights.

Title and Condition of Properties.

The Company or one of its Subsidiaries (a) has good and marketable fee title to
or a valid leasehold interest under a real property or a capitalized lease in
all assets recorded on the Company's balance sheet as of September 30, 2000
included in the Company's Annual Report on Form 10-K for the fiscal year ended
September 30, 2000 (the "Company's Form 10-K") or otherwise described in Item 2
of the Company's Form 10-K, free and clear of all Liens, except for (i) assets
disposed of in the ordinary course of business since such date, (ii) Liens
disclosed in the Company Disclosure Memorandum or in the Company SEC Reports,
(iii) Liens or imperfections of title which are not, individually or in the
aggregate, material in character, amount or extent and which do not materially
detract from the value or materially interfere with the present or presently
contemplated use of the assets subject thereto or affected thereby, and  (iv)
Liens for current Taxes not yet due and payable and (b) has a valid leasehold or
other interest in all other assets used by it in its business, except in each
case for exceptions to the foregoing that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company. All of the improvements on real property and fixtures, machinery,
equipment and other tangible personal property and assets owned or used by the
Company are in good condition and repair, except for ordinary wear and tear not
caused by neglect, and are usable in the ordinary course of business, except for
any matter otherwise covered by this sentence which would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
the Company.

Insurance.

Section 4.16 of the Company Disclosure Memorandum sets forth a list of insurance
policies (including information on the premiums payable in connection therewith
and the amount of coverage provided thereunder) maintained by the Company, which
policies have been issued by issuers, which, to the Company's knowledge, are
reputable and financially sound. All material risks of the Company and its
Subsidiaries in respect of their business are covered by valid and currently
effective insurance policies or binders of insurance or programs of
self-insurance in such types and amounts as are reasonable in the context of the
businesses and operations engaged in by the Company and its Subsidiaries. The
Company has paid all premiums due under such policies and is not in default with
respect to its obligations under any such policies other than any default that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on the Company.

Certain Contracts.

Section 4.17 of the Company Disclosure Memorandum sets forth a list of all
Material Contracts (as hereinafter defined). The Company has heretofore made
available to Parent true, correct and complete copies of all written, and true,
correct and complete summaries of all oral, contracts, commitments and
agreements (and all amendments, modifications and supplements thereto and all
side letters to which the Company or any of its Subsidiaries is a party
affecting the obligations of any party thereunder) to which the Company or any
of its Subsidiaries is a party or by which any of its properties or assets are
bound that are material to the business, properties or assets of the Company and
its Subsidiaries taken as a whole, including, without limitation, to the extent
any of the following are material to the business, properties or assets of the
Company and its Subsidiaries taken as a whole, all: (i) employment, severance,
product design or development, personal services, consulting, non-competition or
indemnification contracts (including, without limitation, any contract to which
the Company or any of its Subsidiaries is a party involving employees of the
Company); (ii) licensing, merchandising or distribution agreements; (iii)
contracts granting a right of first refusal or first negotiation; (iv)
partnership or joint venture agreements; (v) agreements for the acquisition,
sale or lease of material properties or assets of the Company (by merger,
purchase or sale of assets or stock or otherwise) entered into since September
30, 2000 (other than agreements relating to the sale of inventory in the
ordinary course); (vi) contracts or agreements with any Governmental Entity;
(vii) loan or credit agreements, mortgages, indentures or other agreements or
instruments evidencing, indebtedness for borrowed money by the Company or any of
its Subsidiaries or any such agreement pursuant to which indebtedness for
borrowed money may be incurred; (viii) agreements that purport to limit, curtail
or restrict the ability of the Company or any of its Subsidiaries to compete in
any geographic area or line of business; (ix) contracts or agreements that would
be required to be filed as an exhibit to a Form 10-K filed by the Company with
the SEC on the date hereof; (x) contracts, licenses, assignments or other
agreements pursuant to which the Company or any of its Subsidiaries acquired or
licensed, granted or otherwise disposed of rights in the Intellectual Property
including, but not limited to, author, editor, illustrator, contributor and
work-made-for-hire agreements, packaging and co- publishing agreements, software
development agreements, software licenses, trademark licenses and assignment
agreements and permission agreements; and (xi) written or oral contracts,
commitments and agreements to enter into any of the foregoing (collectively, the
"Material Contracts").

Each of the Material Contracts constitutes a valid and legally binding
obligation of the Company or its Subsidiaries, enforceable in accordance with
its terms (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and similar Laws
of general applicability relating to or affecting creditors' rights or by
general equity principles), and is in full force and effect. There is no default
under any Material Contract so listed either by the Company or, to the Company's
knowledge, by any other party thereto, and no event has occurred that with the
lapse of time or the giving of notice or both would constitute a default
thereunder by the Company or, to the Company's knowledge, any other party, in
any such case in which such default or event does or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
the Company.

No party to any such Material Contract has given notice to the Company of or
made a claim against the Company with respect to any breach or default
thereunder, in any such case in which such breach or default does or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Company.

Employment Matters.

(a) Neither the Company nor any of its Subsidiaries is a party to any labor or
collective bargaining agreement, and no employees of the Company or any of its
Subsidiaries are represented by any labor organization. Within the preceding
three years, there have been no representation or certification proceedings, or
petitions seeking a representation proceeding, pending or, to the knowledge of
the Company, threatened in writing to be brought or filed with the National
Labor Relations Board or any other labor relations tribunal or authority. Within
the preceding three years, to the knowledge of the Company, there have been no
organization activities involving the Company or any of its Subsidiaries in
respect of any group of employees of the Company or any of its Subsidiaries.

There are no strikes, work stoppages, slowdowns, lockouts, material
arbitrations, or material grievances or other material labor disputes pending
or, to the knowledge of the Company, threatened in writing against or involving
the Company or any of its Subsidiaries. There are no unfair labor practice
charges, grievances, or complaints pending or, to the knowledge of the Company,
threatened in writing by or on behalf of any employee or group of employees of
the Company or its Subsidiaries that, if individually or collectively resolved
against the Company or its Subsidiaries, would have a Material Adverse Effect on
the Company.

There are no complaints, charges, or claims against the Company or its
Subsidiaries pending or, to the knowledge of the Company, threatened to be
brought or filed with any Governmental Entity based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any individual by the Company or its Subsidiaries.

Each of the Company and its Subsidiaries is in material compliance with all laws
and orders relating to the employment of labor, including all such laws and
orders relating to wages, hours, WARN, collective bargaining, discrimination,
civil rights, safety and health, workers' compensation, and the collection and
payment of withholding and/or social security Taxes and any similar Tax.

There has been no "mass layoff' or "plant closing" as defined by WARN in respect
of the Company or its Subsidiaries within the six months prior to the Closing.

Finders' Fees.

Except for Morgan Stanley, there is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of the Company or any of its Subsidiaries who is entitled to any fee or
commission from the Company or any of its Subsidiaries in connection with the
transactions contemplated by this Agreement.

Opinion of Financial Advisor.

The Company has received an opinion of Morgan Stanley to the effect that, as of
the date of such opinion, the consideration to be received by the holders of
Shares of Company Common Stock pursuant to the Offer and the Merger is fair to
such holders from a financial point of view and such opinion has not been
withdrawn or modified by Morgan Stanley. The Company has been authorized by
Morgan Stanley to permit the inclusion of such opinion in its entirety in the
Offer Documents and the Schedule 14D-9 and the Proxy Statement, so long as such
inclusion is in form and substance reasonably satisfactory to Morgan Stanley and
its independent counsel.

Voting Requirements.

The affirmative vote of the holders of a majority of the outstanding shares of
Company Common Stock is the only vote of the holders of any class or series of
the Company's capital stock necessary to approve this Agreement and the
transactions contemplated by this Agreement unless the Merger may be consummated
in accordance with Section 253 of the DGCL, in which case no such consent of the
Company's stockholders is required.

Inventories; Receivables; Payables.

The inventories of the Company and its Subsidiaries are in good and saleable
condition and may be sold consistent with the Company's historical pricing
policies in the ordinary course of business at normal profit margins. Adequate
financial reserves for obsolete, defective or otherwise unusable inventory have
been calculated and made in a manner consistent with past practices.

All accounts receivable of the Company and its Subsidiaries have arisen from
bona fide transactions in the ordinary course of business consistent with past
practices and in accordance with SEC regulations and generally accepted
accounting principles applied on a consistent basis. The Company's reserve for
returns and doubtful accounts is adequate and has been calculated in a manner
consistent with past practices. Since June 30, 2001, neither the Company nor any
of its Subsidiaries has modified or changed in any material respects its sales
practices or methods including, without limitation, such practices or methods in
accordance with which the Company and any of its Subsidiaries sell goods, fill
orders or record sales.

All accounts payable of the Company and its Subsidiaries are the result of bona
fide transactions in the ordinary course of business and have been paid or are
not yet due and payable. Since June 30, 2001, the Company and its Subsidiaries
have not altered in any material respects their practices for the payment of
such accounts payable, including the timing of such payment.


REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER

Parent and Purchaser, jointly and severally, represent and warrant to the
Company that:

Organization, Standing and Corporate Power.

Each of Parent and Purchaser is a corporation duly organized, validly existing
and in good standing under the Laws of the jurisdiction in which it is
incorporated and has the requisite corporate power and authority to carry on its
business as now being conducted.

Corporate Authorization.

Parent and Purchaser have all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement, and the consummation of
the transactions contemplated by this Agreement, in each case by Parent and/or
Purchaser, as the case may be, have been duly authorized by all necessary
corporate action on the part of Parent and Purchaser. This Agreement has been
duly executed and delivered by Parent and Purchaser and constitutes a valid and
binding obligation of each such party, enforceable against each such party in
accordance with its terms, except that such enforceability may be limited by
bankruptcy, insolvency, moratorium or other similar Laws affecting or relating
to the enforcement of creditors' rights generally and is subject to general
principles of equity.

Governmental Authorization.

No consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Entity is required by or with respect to Parent,
Purchaser or any other Subsidiary of Parent in connection with the execution and
delivery of this Agreement by Parent and Purchaser or the consummation by Parent
and Purchaser of the transactions contemplated by this Agreement, except for (a)
the filing of a premerger notification and report form under the HSR Act, (b)
the filing with the SEC of (i) the Offer Documents and (ii) such reports under
the Exchange Act as may be required in connection with this Agreement and the
transactions contemplated by this Agreement, (c) the filing of the certificate
of merger with the Delaware Secretary of State and (d) appropriate documents
with the relevant authorities of other states in which the Company is qualified
to do business and  such other consents, approvals, orders, authorizations,
registrations, declarations and filings the failure of which to be obtained or
made would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect on Parent. Neither Parent nor any of its "affiliates"
or "associates" (as each such term is defined in Section 203 of the DGCL) was,
prior to the execution of this Agreement, an "interested stockholder" (as such
term is defined in Section 203 of the DGCL) of the Company.

Non-contravention.

The execution and delivery of this Agreement by Parent and Purchaser do not and
performance by Parent and Purchaser of this Agreement and the consummation by
Parent and Purchaser of the transactions contemplated hereby will not
(a) contravene, conflict with, or result in any violation or breach of any
provision of the certificate of incorporation or bylaws of Parent or Purchaser,
(b) assuming compliance with the matters referred to in Section 5.03,
contravene, conflict with or result in any violation or breach of any provision
of any Law, regulation, judgment, injunction, order or decree or (c) require any
consent or other action by any Person under, constitute a default under, or
cause or permit the termination, cancellation, acceleration or other change of
any right or obligation or the loss of any benefit to which Parent or Purchaser
is entitled under any provision of any agreement or other instrument binding
upon Parent or Purchaser, except, in the case of clauses (b) and (c), for such
matters as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect on Parent.

Information Supplied.

None of the information supplied or to be supplied by Parent or Purchaser for
inclusion or incorporation by reference in the Offer Documents, the Schedule
14D-9, the Information Statement or the Proxy Statement will, in the case of the
Offer Documents, the Schedule 14D-9 and the Information Statement, at the
respective times such documents are filed with the SEC or first published, sent
or given to the Company's stockholders, or, in the case of the Proxy Statement
or any amendment thereof or supplement thereto, at the date it is first mailed
to the Company's stockholders and at the time of the Company Stockholder
Meeting, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading, except that no representation is made by Parent or Purchaser with
respect to statements made or incorporated by reference therein based on
information supplied in writing by the Company. The Offer Documents will comply
as to form in all material respects with the requirements of the Exchange Act
and the rules and regulations promulgated thereunder.

Litigation.

There is no suit, action or proceeding pending or, to the knowledge of the
Parent, overtly threatened in writing against or affecting the Parent, any
Subsidiary of Parent or Purchaser that would prevent or substantially delay any
of the transactions contemplated by this Agreement or otherwise prevent the
Parent or Purchaser from performing its obligations hereunder (it being
understood that this representation shall not include any litigation of the
nature described in paragraph (a) of Annex A), nor is there any judgment,
decree, injunction, rule or order of any Governmental Entity or arbitrator
outstanding against the Parent or Purchaser or any Subsidiary of Parent having,
or which, insofar as reasonably can be foreseen, in the future would have, any
such effect.

Finders' Fees.

There is no investment banker, broker, finder or other intermediary that has
been retained by or is authorized to act on behalf of the Parent or Purchaser
who is entitled to any fee or commission from the Parent or Purchaser in
connection with the transactions contemplated by this Agreement.


COVENANTS

Conduct of Business by the Company.

  From the date hereof until the Effective Time, the Company shall, and shall
cause each of its Subsidiaries to, conduct its business in the ordinary course
consistent with past practice and use its commercially reasonable efforts to
preserve intact its business organization, goodwill and relationships with third
parties and to keep available the services of its officers and employees and
maintain existing relations with customers, suppliers, officers, employees and
creditors.

Except with the prior written consent of Parent or as contemplated or permitted
by this Agreement or as expressly set forth in the Company Disclosure
Memorandum, from the date hereof until the Effective Time the Company shall not,
and shall not permit any of its Subsidiaries to:

make, declare, set aside or pay any dividend or other distribution with respect
to any shares of its capital stock, other than dividends and other distributions
paid by any Subsidiary of the Company to the Company or any wholly-owned
Subsidiary of the Company;

adjust, split, combine or reclassify any of its capital stock or issue or
authorize the issuance of any other securities in respect of, in lieu of or in
substitution for shares of its capital stock;

directly or indirectly repurchase, redeem or otherwise acquire any shares of
capital stock or other securities of, or other ownership interests in, the
Company or any of its Subsidiaries;

issue, deliver or sell any shares of any class or series of its capital stock
(including Company Common Stock), or any securities convertible into or
exercisable or exchangeable for shares of any class or series of its capital
stock (including Company Common Stock, or any rights, warrants or options to
acquire any shares of Company Common Stock), other than issuances pursuant to
stock-based awards or Options that are outstanding on the date hereof and
pursuant to the Company's 1998 Employee Stock Purchase Plan;

adopt or implement any amendment to its certificate of incorporation or bylaws
or other comparable organizational documents or any plan of consolidation,
merger or reorganization or amend the terms of its outstanding securities;

acquire or agree to acquire  by merging or consolidating with, or by purchasing
a substantial portion of the assets of, or by any other manner, any business or
any corporation, partnership, joint venture, association or other business
organization or division thereof or  any assets for a consideration exceeding
$250,000 in any such case, except purchases of inventory in the ordinary course
of business consistent with past practice;

transfer, sell, lease, license, mortgage or otherwise encumber or subject to any
Lien or otherwise dispose of any of its properties or assets, except sales of
assets for consideration not exceeding $250,000 in any such case and except for
sales of inventory in the ordinary course;

except for the items currently contracted for by the Company and the items
contemplated by the Company's capital expenditure budget made available to
Parent, make or agree to make any new capital expenditure or expenditures;

incur any indebtedness for borrowed money (whether or not available under a
credit line or agreement in effect on the date hereof, including, but not
limited to, the Subordinated Loan Agreement) or guarantee any such indebtedness
of another Person, issue or sell any debt securities or warrants or other rights
to acquire any debt securities, or guarantee any debt securities of another
Person, except for the endorsement of checks in the normal course of business
and the extension of credit in the normal course of business, or  make any
loans, advances or capital contributions to, or investments in, any other
Person, other than to any direct or indirect wholly-owned Subsidiary;

enter into or adopt any new, or amend or renew any existing, Employee Plan, or
any collective bargaining agreement, other than as required by Law;

except to the extent required by the terms of written employment agreements as
in effect on the date of this Agreement, increase the compensation payable to or
to become payable to, or pension or other fringe benefits or perquisites to its
present or former directors, employees, officers or consultants, except for
increases already committed to or increases in salary consistent with the
Company's past practices (of no more than 10%) made in connection with an
employee's annual review;

enter into any contracts of employment (other than contracts terminable by the
Company without liability immediately following the Closing) or any severance,
retention or similar agreement except for agreements with new employees entered
into in the ordinary course of business and providing for a term of less than
one year and annual base and bonus compensation not to exceed $100,000;

pay, agree to pay or award any employee bonuses other than those paid or awarded
consistent with past practice and up to a maximum of $25,000 per employee, or
forgive any officer or employee loan;

adopt any change, other than as required by the SEC, changes in U.S. generally
accepted accounting principles or applicable Law, in its accounting policies,
procedures or practices;

 make any Tax election,  settle or compromise any material income Tax liability;

pay, discharge, settle or satisfy any claims, litigation, arbitration,
liabilities or other controversies (absolute, accrued, asserted or unasserted,
contingent or otherwise), including the payment, discharge, settlement or
satisfaction of any claims, litigation, arbitration, liabilities or
controversies of any nature relating to the Transactions contemplated hereby,
other than the payment, discharge or satisfaction, in the ordinary course of
business consistent with past practice or in accordance with their terms, of
liabilities reflected or reserved against in, or contemplated by, the most
recent consolidated financial statements (or the notes thereto) included in the
Company SEC Reports or incurred in the ordinary course of business consistent
with past practice, or waive any material benefits of, or agree to modify in any
material respect, any confidentiality, standstill or similar agreements to which
the Company or any of its Subsidiaries is a party;

cancel or terminate any material insurance policy naming the Company or any
Subsidiary as a beneficiary or loss payable payee;

revalue in any material respect any of its assets, including, without
limitation, writing down the value of inventory or writing-off notes or accounts
receivable other than in the ordinary and usual course of business consistent
with past practice or as required by generally accepted accounting principles;

(i) enter into any contract or agreement, other than in the ordinary and usual
course of business consistent with past practice, or amend in any material
respect any of the Material Contracts or the agreements referred to in Section
4.17; or (ii) enter into any contract, agreement, commitment or arrangement
providing for, or amend any contract, agreement, commitment or arrangement to
provide for, the taking of any action that would be prohibited hereunder;

enter into any agreement or arrangement that limits or otherwise restricts the
Company or any of its Subsidiaries or any successor thereto or that could, after
the Effective Time, limit or restrict the Surviving Corporation and its
affiliates (including Parent) or any successor thereto, from engaging or
competing in any line of business or in any geographic area;

adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of the
Company or any of its Subsidiaries (other than the Merger);

alter through merger, liquidation, reorganization, restructuring or in any other
fashion the corporate structure or ownership of any Subsidiary;

make or agree to make (whether or not in the ordinary course of business) any
commitment or investment or enter into any contract which obligates the Company
or any of its Subsidiaries to make payments exceeding $300,000;

renew or terminate any significant agreement relating to the distribution,
packaging or manufacture of the Company's Intellectual Property outside the
United States; or

enter into, or agree or commit to enter into, any agreement, contract,
commitment or arrangement that if completed would be in contravention of any of
the foregoing.

Other Actions.

The Company, Parent and Purchaser shall not, and shall not permit any of their
respective Subsidiaries to, take any action that would, or that could reasonably
be expected to, result in  any of their respective representations and
warranties set forth in this Agreement that are qualified as to materiality
becoming untrue or incorrect in any material respect,  any of such
representations and warranties that are not so qualified becoming untrue or
incorrect in any material respect so as to have a Material Adverse Effect or
 any of the conditions to the Offer set forth in Annex A or to the Merger set
forth in Article 7 not being satisfied (subject to the Company's right to take
action specifically permitted by Section 6.05).

Stockholder Meeting; Proxy Material; Merger Without Stockholder Meeting.

  If required by applicable Law to consummate the Merger, the Company shall
cause a meeting of its stockholders (the "Company Stockholder Meeting") to be
duly called and held as soon as practicable following the date on which the
Purchaser completes the purchase of Shares of Company Common Stock pursuant to
the Offer (the "Offer Completion Date"), for the purpose of voting on the
approval and adoption of this Agreement and the Merger. At the Company
Stockholder Meeting, Parent shall cause all of the shares of Company Common
Stock then actually or beneficially owned by Parent, Purchaser or any of their
Subsidiaries to be voted in favor of the Merger. Notwithstanding the foregoing,
if Purchaser or any other subsidiary of Parent shall acquire at least ninety
percent (90%) of the outstanding Shares of Company Common Stock, the parties
shall, at the request of Parent, take all necessary and appropriate action to
cause the Merger to become effective as soon as practicable after the expiration
of the Offer without a Company Stockholder Meeting in accordance with Section
253 of the DGCL.

The Company will, if required and at Parent's request, as soon as practicable
following the expiration of the Offer, prepare and file a preliminary Proxy
Statement with the SEC and will use its reasonable best efforts to respond to
any comments of the SEC or its staff and to cause the Proxy Statement to be
mailed to the Company's stockholders as promptly as practicable after responding
to all such comments to the satisfaction of the staff. The Company shall give
Parent and its counsel the opportunity to review the Proxy Statement and all
amendments and supplements thereto, prior to their being filed with the SEC. The
Company will notify Parent promptly of the receipt of any comments from the SEC
or its staff and of any request by the SEC or its staff for amendments or
supplements to the Proxy Statement or for additional information and will supply
Parent with copies of all correspondence between the Company or any of its
representatives, on the one hand, and the SEC or its staff, on the other hand,
with respect to the Proxy Statement or the Merger. If at any time prior to the
Company Stockholder Meeting there shall occur any event that should be set forth
in an amendment or supplement to the Proxy Statement, the Company will promptly
prepare and mail to its stockholders such an amendment or supplement. The
Company will not mail any Proxy Statement, or any amendment or supplement
thereto, to which Parent reasonably objects.

Access to Information.

  From the date hereof until the Effective Time and subject to applicable Law
the Company shall and shall cause its Subsidiaries to  give Parent and its
authorized representatives, including its counsel, financial advisors, auditors
and other authorized representatives reasonable access during normal business
hours to the offices, properties, books and records of the Company and its
Subsidiaries,  furnish Parent, its officers, employees, counsel, financial
advisors, auditors and other authorized representatives with such financial and
operating data and other information as such Persons may reasonably request and
 instruct the employees, counsel, financial advisors, auditors and other
authorized representatives of the Company and its Subsidiaries to cooperate with
Parent in its investigation of the Company and its Subsidiaries.

Between the date hereof and the Effective Time, the Company shall furnish to
Parent and Purchaser (i) within five Business Days after the delivery thereof to
management, such monthly financial statements and data as are regularly prepared
for distribution to the Company management and (ii) at the earliest time they
are available, such quarterly and annual financial statements as are prepared
for the Company's SEC filings, which (in the case of clause (ii)), shall be in
accordance with the books and records of the Company.

Except as required by Law, Parent will hold, and will cause its officers,
directors, employees, accountants, counsel, consultants, advisors and agents to
hold in confidence all documents and information concerning the Company or any
of its Subsidiaries furnished to Parent or its affiliates in connection with the
transactions contemplated by this Agreement in accordance with the terms of the
letter agreement dated May 29, 2001 between the Company and Parent (the
"Confidentiality Agreement").

No Solicitation; Other Offers.

  The Company shall not, and shall not permit any of its Subsidiaries to, and
shall use its best efforts to ensure that its officers, directors or employees,
or any investment bankers, consultants, financial advisors, accountants, agents
or other representatives retained by it or any of its Subsidiaries do not,
solicit, initiate, encourage the submission of any Acquisition Proposal or
engage in discussions or negotiations or furnish to any Person any information
with respect to an Acquisition Proposal or knowingly facilitate any effort or
attempt to make an Acquisition Proposal. The Company shall, and shall cause its
Subsidiaries and the officers, directors, employees or any investment bankers,
attorneys, consultants, financial advisors, agents or other representatives of
the Company and its Subsidiaries to, cease immediately and cause to be
terminated all activities, discussions and negotiations, if any, with any
Persons conducted prior to the date hereof with respect to any Acquisition
Proposal and, to the extent within its power, to recover or cause to be
destroyed all information concerning the Company and its Subsidiaries in the
possession of such Persons and their affiliates, representatives and advisors.
Nothing contained in this Agreement shall prevent the Board of Directors of the
Company from complying with Rule 14d-9 or Rule 14e-2 under the Exchange Act with
respect to any Acquisition Proposal or making any disclosure to the Company's
stockholders if, in the good faith judgment of the majority of the members of
the Board of Directors of the Company, after consultation with and advice from
outside legal counsel, failure to so disclose would reasonably be deemed to
constitute a breach of the fiduciary duties of the Board of Directors under
applicable Law.

Notwithstanding the first sentence of Section 6.05(a), until the receipt of the
Required Vote (as hereinafter defined), the Company may negotiate or otherwise
engage in substantive discussions with, and furnish nonpublic information to,
any Person in response to an unsolicited Acquisition Proposal by such Person if
(i)  a majority of the Board of Directors of the Company determines in good
faith, after receiving the advice of a nationally recognized financial advisor,
that such Acquisition Proposal would reasonably be expected to result in a
Superior Proposal and, after consultation with and advice from outside legal
counsel, that the failure to take such action would reasonably be deemed to
constitute a breach of its fiduciary duties under applicable Law, and (ii) such
Person executes a confidentiality agreement in a form no less favorable to the
Company than the Confidentiality Agreement (including the standstill
provisions).

Prior to providing any information to or entering into discussions or
negotiations with any person in connection with an Acquisition Proposal by such
person, the Company shall notify Parent of any Acquisition Proposal (including,
without limitation, the material terms and conditions thereof and the identity
of the person making it) as promptly as practicable (but in no case later than
24 hours) after its receipt thereof, and shall provide Parent with a copy of any
written Acquisition Proposal or amendments or supplements thereto, and shall
thereafter inform Parent on a prompt basis of the status of any discussions or
negotiations with such a third party, and any material changes to the terms and
conditions of such Acquisition Proposal, and shall promptly give Parent a copy
of any information delivered to such person which has not previously been
reviewed by Parent.

Except as permitted by the second sentence of this Section 6.05(d), neither the
Board of Directors of the Company nor any committee thereof shall,  withdraw or
modify, or publicly propose to withdraw or modify, in a manner adverse to
Parent, its recommendation to its stockholders referred to in Section 1.02
hereof, or take any action not explicitly permitted by this Agreement that would
be inconsistent with, its approval of the Offer and the Merger,  approve or
recommend, or publicly propose to approve or recommend, any Acquisition Proposal
or  cause the Company to enter into any letter of intent, agreement in
principle, acquisition agreement, commitment or similar agreement related to any
Acquisition Proposal. Notwithstanding the foregoing, until receipt of the
Required Vote, the Board of Directors of the Company shall be permitted (i) not
to recommend to its stockholders acceptance of the Offer and/or approval and
adoption of this Agreement and the Merger, (ii) to withdraw, or modify in a
manner adverse to Parent, its recommendation to its stockholders referred to in
Section 1.02 hereof, (iii) to approve or recommend any Superior Proposal or
(iv) to terminate this Agreement in accordance with Section 8.01(c)(ii) hereof
and in connection therewith enter into an agreement with respect to such
Superior Proposal, but only if (y) the Company has received an Acquisition
Proposal which the Board of Directors determines in good faith, after receiving
the advice of a nationally recognized financial advisor, constitutes a Superior
Proposal and (z) the Board of Directors of the Company determines in good faith,
after consultation with and advice from outside legal counsel, that the failure
to take such action could reasonably be deemed to constitute a breach of its
fiduciary duties under applicable Law. For purposes of this Section 6.05, the
parties agree that the scope of the fiduciary duty of the Board of Directors of
the Company shall not be deemed to be limited or constrained by virtue of the
fact that certain stockholders of the Company have agreed in the Voting and
Tender Agreement to tender their shares to the Purchaser and to vote in favor of
the Merger, and in considering whether its failure to take any action specified
above would reasonably be deemed to be a breach of its fiduciary duties to the
stockholders of the Company under applicable Law, the Board of Directors shall
be entitled to assume that the Voting and Tender Agreement has been terminated.

For purposes of this Agreement:

"Acquisition Proposal" means any bona fide offer, inquiry or proposal for (i) a
merger, reorganization, consolidation, share exchange, business combination, or
other similar transaction involving the Company or any of its Subsidiaries, (ii)
any proposal or tender offer or exchange offer to acquire, directly or
indirectly, securities representing more than 15% of the voting power of the
Company or the filing of a registration statement under the Securities Act in
connection therewith or (iii) any sale, lease, exchange, mortgage, pledge,
transfer or other disposition of all or substantially all of the assets of the
Company and its Subsidiaries taken as a whole, other than the Offer and the
Merger contemplated by this Agreement.

"Superior Proposal" means any bona fide written Acquisition Proposal, which was
not solicited by the Company or any affiliate or agent of the Company at the
explicit or implicit direction of the Company and which does not include any
financing condition, with respect to which the Board of Directors of the Company
determines in good faith (after receiving the advice of a nationally recognized
financial advisor and taking into account all the terms and conditions of the
Acquisition Proposal, which terms and conditions shall include all legal,
financial and regulatory aspects of the proposal, the Person making such
Acquisition Proposal, and the strategic benefits to be derived from the Offer
and the Merger and the long-term prospects of the Company and its Subsidiaries)
is more favorable to the Company's stockholders (in their capacities as
stockholders) from a financial point of view than the Offer and Merger.

Commercially Reasonable Efforts; Notification.

  Upon the terms and subject to the conditions set forth in this Agreement, each
of the parties agrees to use their commercially reasonable efforts (subject to
paragraph (b) below) to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to consummate and make effective, in
the most expeditious manner practicable, the Offer and the Merger and the other
transactions contemplated by this Agreement, including  the obtaining of all
necessary waivers, consents and approvals from Governmental Entities and the
making of all necessary registrations and filings (including filings with
Governmental Entities, if any) and the taking of all steps as may be necessary
to avoid an action or proceeding by any Governmental Entity,  the obtaining of
all material consents, approvals or waivers from third parties,  the defending
of any lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
hereby, including, without limitation, seeking to have any stay or temporary
restraining order entered by any court or other Governmental Entity vacated or
reversed and the execution and delivery of any additional instruments necessary
to consummate the transactions contemplated by, and to fully carry out the
purposes of, this Agreement. In connection with and without limiting the
foregoing, the Company and its Board of Directors shall, if any state takeover
statute or similar statute or regulation is or becomes applicable to the Offer,
the Merger, this Agreement or the other transactions contemplated by this
Agreement, use their commercially reasonable efforts to ensure that the Offer,
the Merger and the other transactions contemplated by this Agreement may be
consummated as promptly as practicable on the terms contemplated by this
Agreement and otherwise to minimize the effect of such statute or regulation on
the Offer, the Merger and the other transactions contemplated by this Agreement.
Nothing herein shall limit or affect the Company's taking actions specifically
permitted by Section 6.05(b) and (c).

In furtherance of and without limiting the above provisions, each of the Company
and Parent shall, as promptly as practicable following the execution and
delivery of this Agreement,  file with the United States Federal Trade
Commission (the "FTC") and the United States Department of Justice (the "DOJ")
the notification and report required by the HSR Act (but in no event later than
five (5) Business Days after the date of this Agreement) and, if so requested by
the other such party, request early termination of the waiting period thereunder
and  file with the relevant Governmental Entities in other jurisdictions all
other antitrust filings, if any, required for consummation of the transactions
contemplated hereby under any applicable Laws and regulations and, in each case,
any supplemental information requested in connection therewith pursuant to the
HSR Act or such other Laws or regulations. Any such notification and report form
and supplemental information shall be in substantial compliance with the
requirements of the HSR Act and other relevant Law or regulation. Each of the
Company and Parent shall furnish to the other such necessary information and
reasonable assistance as the other may request in connection with its
preparation of any filing or submission which is necessary under the HSR Act and
other relevant Law or regulation. The Company and Parent shall cooperate and
keep each other apprised of the status of any communications with, and any
inquiries or requests for additional information from, the FTC, the DOJ, or any
other Governmental Entity, and shall comply promptly with any such inquiry or
request. The Company and Parent shall use commercially reasonable efforts to
permit each other party (or its respective counsel) to review any material
communication given by it to, and consult with each other in advance of any
meeting or conference with, the FTC, the DOJ or any such other Governmental
Entity or, in connection with any proceeding by a private party, with any other
Person, and to the extent permitted by the FTC, the DOJ or other such
Governmental Entity or other Person, give the other party (or its respective
counsel) the opportunity to attend and participate in such meetings and
conferences. The parties hereby agree that neither party will be required to
take any action including, without limitation, the proposing, negotiating,
committing to and effecting, by consent decree, hold separate order or
otherwise, the sale, divestiture or disposition of assets or businesses of
Parent (or any of its Subsidiaries) or otherwise taking or committing to take
actions that after the Closing Date would limit Parent or its Subsidiaries'
freedom of action with respect to, or its ability to retain, one or more of its
Subsidiaries' businesses, product lines or assets. Notwithstanding the
foregoing, Parent agrees that, if necessary to eliminate an impediment under any
antitrust law that may be asserted by a U.S. governmental antitrust authority to
the transactions contemplated hereby, Parent will consent to the reasonable sale
or disposition of one or more of the Company's Titles; provided, however, that
(a) Parent shall not be required to consent to the divestiture of any of its or
its affiliates' pre-Closing assets, (b) the divestiture of Titles that produced
aggregate net revenues for the 12-month period ended June 30, 2001 of up to $2.0
million shall be deemed reasonable within the meaning of this sentence, and the
divestiture of Titles in excess of such amount shall not be required, and (c)
Parent shall not be required to consent to any divestiture that must be
consummated prior to the Effective Time.

Subject to the terms and conditions of this Agreement, in furtherance and not in
limitation of the covenants of the parties contained in Sections 6.06(a) and
6.06(b), if any administrative or judicial action or proceeding, including any
proceeding by a Governmental Entity or a private party, is instituted (or
threatened to be instituted) challenging any transaction contemplated by this
Agreement as violative of any applicable Law, each of the parties shall
cooperate in all respects with each other and use its respective commercially
reasonable efforts in order to contest and resist any such action or proceeding
and to have vacated, lifted, reversed or overturned any decree, judgment,
injunction or other order, whether temporary, preliminary or permanent, that is
in effect and that prohibits, prevents or restricts consummation of the
transactions contemplated by this Agreement.

Parent and Purchaser, on the one hand, and the Company, on the other hand, each
hereby agrees promptly to provide such information necessary to the preparation
of the Schedule 14D-9 and the Offer Documents, respectively, which the
respective party responsible therefor shall reasonably request.

The existence of the conditions set forth in Section 7.01 and clauses (a) and
(b) of Annex A shall not limit or diminish Parent's or Purchaser's obligations
pursuant to this Section 6.06 or relieve Parent or Purchaser of any liability or
damages that may result from its breach of its obligations under this Section
6.06.

Indemnification and Insurance.

  The Company shall (to the fullest extent permitted by the DGCL and regardless
of whether the Merger becomes effective), and after the Effective Time, the
Parent and the Surviving Corporation shall, jointly and severally (to the
fullest extent permitted by the DGCL), indemnify, defend and hold harmless each
Corporate Agent against all losses, liabilities, expenses (including attorneys'
fees), claims, fines, penalties or damages incurred or suffered by such
Corporate Agent in connection with any civil, criminal or arbitrative suit,
action, proceeding or investigation by reason of his or her being or having been
such a Corporate Agent prior to and including the Effective Time (including but
not limited to the transactions contemplated by this Agreement). The obligations
under this Section 6.07(a) shall continue for a period of six years following
the Effective Time; provided, however, that if any claim is asserted or any
situation, proceeding or investigation commenced within such six-year period,
all rights to indemnification with respect thereto shall continue until the
final disposition thereof, including appeals.

"Corporate Agent" shall mean any person who is or was at any time prior to and
including the Effective Time  a director or officer of the Company, or  a
director, officer, trustee, employee or agent of any Other Enterprise, serving
as such at the request of the Company, or the legal representatives of any such
director, officer, trustee, employee or agent.

"Indemnified Party" shall mean individually, and "Indemnified Parties" shall
mean collectively, the person or persons entitled to be indemnified, defended
and held harmless under this Section 6.07 or the legal representative of such
person or persons.

"Other Enterprise" shall mean any domestic or foreign corporation, other than
the Company, and any domestic or foreign partnership, joint venture, sole
proprietorship, trust, or other enterprise (including any employee benefit
plan), whether or not for profit.

Parent and Purchaser agree that all rights to indemnification existing in favor
of the Indemnified Parties as provided in the certificate of incorporation and
bylaws of the Company and its Subsidiaries as in effect as of the date hereof
with respect to matters occurring prior to the Effective Time shall survive the
Merger and shall continue in full force and effect for a period of not less than
the statutes of limitations applicable to such matters, and Parent agrees to
cause the Surviving Corporation to comply fully with its obligations hereunder
and thereunder. The certificate of incorporation and bylaws of the Surviving
Corporation shall not be amended, repealed or otherwise modified in any manner
adverse to persons who, as of the date hereof, are Indemnified Parties, without
the prior written consent of any such persons, for a period of six years from
and after the Effective Time and shall contain indemnification and exculpation
provisions which are no less favorable to the Indemnified Parties than those
provisions contained in the Company's certificate of incorporation and bylaws as
in effect immediately prior to the date of this Agreement.

For six years after the Effective Time, Parent shall maintain, or cause the
Surviving Corporation to maintain, with respect to matters occurring prior to
the Effective Time, policies of directors and officers' liability insurance
comparable to those currently maintained by the Company for the benefit of
persons currently covered by the Company's directors' and officers' liability
insurance policies (except to the extent any provisions in such insurance are no
longer generally available in the market), provided that in no event shall the
Surviving Corporation be required in order to maintain such directors' and
officers' liability insurance policies to expend in any one year an amount in
excess of 200% of the aggregate annual premiums currently paid by the Company
for such insurance, and provided further, that if the annual premiums of such
insurance coverage exceed such amount, the Surviving Corporation shall only be
obligated to obtain as much coverage as can be obtained for a cost not exceeding
such amount.

In the event of any suit, action, proceeding or investigation referred to in
Section 6.07(a) above,  the Company or the Surviving Corporation, as applicable,
shall pay the reasonable fees and expenses of counsel selected by the
Indemnified Parties, which counsel shall be reasonably satisfactory to the
Company or the Surviving Corporation; provided, however, that neither the
Company nor the Surviving Corporation shall be obligated pursuant to this
Section 6.07(d) to pay the fees and disbursements of more than one counsel for
all Indemnified Parties in any single action except to the extent that, in the
opinion of counsel for the Indemnified Parties, two or more of such Indemnified
Parties have conflicting interests in the outcome of such action, and  the
Company and the Surviving Corporation will cooperate in the defense of any such
matter; and provided, however, that neither the Company nor the Surviving
Corporation shall be liable for any settlement effected without its written
consent (which consent shall not be unreasonably withheld).

In the event Parent, the Surviving Corporation or any of their successors or
assigns merges into any other Person and shall not be the continuing or
surviving corporation or entity of such consolidation or merger or transfers all
or substantially all of its properties and assets to any person, then and in
each such case, proper provisions shall be made so that the successors and
assigns of Parent or the Surviving Corporation, as the case may be, shall assume
the obligations set forth in this Section 6.07. In the event the Surviving
Corporation transfers any material portion of its assets, in a single
transaction or in a series of transactions, Parent will either guarantee the
indemnification obligations referred to in Section 6.07(a) or take such other
action to ensure that the ability of the Surviving Corporation to satisfy such
indemnification obligations will not be diminished in any material respect.

This Section 6.07 shall survive the consummation of the Merger at the Effective
Time, is intended to benefit the Company, Parent, the Surviving Corporation and
the Indemnified Parties, and shall be binding on all successors and assigns of
Parent and the Surviving Corporation.

Employee Benefits.

 For at least one year from and after the Effective Time, Parent shall provide
or cause to be provided to the individuals who, immediately prior to the
Effective Time, are employed by the Company or any Subsidiary ("Company
Employees") compensation opportunities (consisting of base pay, commissions and
bonus opportunities) and employee benefits that are comparable, in the
aggregate, to the compensation and the benefits (exclusive of any such
compensation and benefits consisting of or based on any equity securities)
provided under the Employee Plans by the Company and its Subsidiaries to Company
Employees immediately prior to the Effective Time. The preceding sentence shall
not preclude the Parent or the Surviving Corporation or its Subsidiaries at any
time following the Effective Time from terminating the employment of any Company
Employee and such compensation opportunities shall, subject to the provisions of
any Employee Plan, be required to be provided to any such Company Employee only
during his or her period of employment, so long as any such terminated employee
receives severance and other termination benefits upon or in connection with
such termination in an amount which is at least equal to the severance and other
termination benefits which would have been provided to such employee under the
terms of the severance or other applicable agreements or arrangements of the
Company or a Subsidiary in effect immediately prior to the Effective Time.
Nothing contained herein shall be construed to limit the rights and obligations
of the Company, any Subsidiary of the Company and any current or former employee
or other personnel (and where applicable, the dependents and beneficiaries of
any such employees or other personnel) under each Employee Plan. Further,
nothing herein shall be construed to prohibit the Surviving Corporation from
amending or terminating any contracts, agreements, arrangements, policies, plans
and commitments with respect to any Employee Plan in accordance with the terms
thereof and with applicable Law.

Each Company Employee shall be given full credit for all service with the
Company and its Subsidiaries and their respective predecessors under any plans
or arrangements providing vacation, sick pay, severance, retirement, pension or
retiree welfare benefits maintained by Parent or the Surviving Corporation or
any of their respective affiliates in which such Company Employees participate
solely for purposes of vesting, eligibility to participate and seniority. For
purposes of clarification, prior service shall not be credited for benefit
accrual under any pension plan or retiree welfare plan.

In the event of any change in the welfare benefits provided to Company Employees
following the Effective Time that become effective in the plan year that
includes the Effective Time, Parent shall or shall cause the Surviving
Corporation to  waive all limitations as to pre-existing conditions, exclusions
and waiting periods with respect to participation and coverage requirements
applicable to the Company Employees under any such welfare benefits to the
extent that such conditions, exclusions or waiting periods would not apply in
the absence of such change and  credit each Company Employee with any
co-payments and deductibles paid prior to any such change in satisfying any
applicable deductible or out-of-pocket requirements after such change for the
relevant plan year.

Without limiting any of its other obligations hereunder, Parent shall cause all
of the agreements with individuals listed in Section 4.12 of the Company
Disclosure Memorandum to be honored in accordance with their terms and shall
assume the obligations of the Company and its Subsidiaries thereunder.

Public Announcements.

Parent and the Company will consult with each other before issuing any press
release or making any public statement (including any broadly issued statement
or announcement to employees) with respect to this Agreement or the transactions
contemplated hereby and, except as may be required by applicable Law or any
listing agreement with any national securities exchange, will not issue any such
press release or make any such public statement without the prior consent of the
other (which consent shall not be unreasonably withheld).

Further Assurances.

At and after the Effective Time, the officers and directors of the Surviving
Corporation will be authorized to execute and deliver, in the name and on behalf
of the Company or Purchaser, any deeds, bills of sale, assignments or assurances
and to take and do, in the name and on behalf of the Company or Purchaser, any
other actions and things to vest, perfect or confirm of record or otherwise in
the Surviving Corporation any and all right, title and interest in, to and under
any of the rights, properties or assets of the Company acquired or to be
acquired by the Surviving Corporation as a result of, or in connection with, the
Merger.

Notices of Certain Events.

Each of the Company and Parent shall promptly notify the other of:

any representation or warranty made by it contained in this Agreement that is
qualified as to materiality becoming untrue or inaccurate in any respect or any
such representation or warranty that is not so qualified becoming untrue or
inaccurate in any material respect at or prior to the Effective Time;

the failure by it to perform, or comply with, in any material respect, any of
its obligations, covenants, or agreements contained in this Agreement, which
failure, either individually or in the aggregate, has had or would reasonably be
expected to have a Material Adverse Effect;

the Company obtaining knowledge of a material breach by Parent, or Parent
obtaining knowledge of a material breach by the Company, of their respective
representations, warranties or covenants hereunder of which the breaching party
has not already given notice pursuant to clauses (a) or (b) above;

any notice or other communication from any third party alleging that the consent
of such third party is or may be required in connection with the transactions
contemplated by this Agreement;

any notice or other communication from any Governmental Entity in connection
with the transactions contemplated by this Agreement;

any actions, suits, claims, investigations, orders, decrees, complaints or
proceedings commenced or, to its knowledge, threatened against, relating to or
involving or otherwise affecting the Company, Parent or any of their respective
Subsidiaries that relate to the consummation of the transactions contemplated by
this Agreement; or

the occurrence of any other event which would reasonably be likely to have a
Material Adverse Effect on the Company or cause any condition set forth in Annex
A hereto to be unsatisfied in any material respect at any time prior to
consummation of the Offer; provided, however, that the delivery of any notice
pursuant to this Section 6.11 shall not limit or otherwise affect the remedies
available hereunder to the party receiving such notice.

Pay- off of Credit Facilities.

Simultaneously with its purchase of and payment for Shares of Company Common
Stock pursuant to the Offer, Purchaser will, and Parent will cause Purchaser to,
lend to the Company on customary market terms a sum equal to all amounts which
are then due and owing pursuant to (i) the Credit Agreement, dated as of July
30, 1999, as amended, by and among the Company, the several financial
institutions party thereto as lenders, Fleet National Bank (formerly known as
BankBoston, N.A.), as issuing lender, Wells Fargo Bank, National Association, as
syndication agent, Bank One (formerly known as The First National Bank of
Chicago), as documentation agent, and Fleet National Bank, as administrative
agent, and (ii) the Subordinated Loan Agreement. Payment of the amount to be
loaned shall be made by wire transfer of immediately available funds to an
account designated by the Company.


CONDITIONS TO THE MERGER

Conditions to Obligations of Each Party.

The respective obligations of the Company, Parent and Purchaser to consummate
the Merger are subject to the satisfaction or waiver of the following conditions
at or prior to the Effective Time:

Purchaser shall have purchased Shares of Company Common Stock pursuant to the
Offer; provided that this condition shall be deemed to have been satisfied with
respect to the obligation of Parent and Purchaser to effect the Merger if
Purchaser fails to accept for payment or pay for Shares of Company Common Stock
validly tendered and not withdrawn pursuant to the Offer in violation of the
terms of the Offer or of this Agreement;

if required by applicable Law, this Agreement shall have been approved and
adopted by the required vote of the stockholders of the Company in accordance
with the DGCL; and

no statute, rule or regulation shall have been enacted, promulgated or deemed
applicable to the Merger by any Governmental Entity which prevents the
consummation of the Merger or makes the consummation of the Merger unlawful, and
no temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction preventing the consummation
of the Merger shall be in effect; provided, however, that each of the parties
shall have used commercially reasonable efforts to prevent the entry of any such
injunction or other order and to appeal as promptly as possible any injunction
or other order that may be entered.


TERMINATION, AMENDMENT AND WAIVER

Termination.

This Agreement may be terminated, and the Merger contemplated hereby may be
abandoned, at any time prior to the Effective Time, whether before or after
approval of the Merger by the stockholders of the Company:

by mutual written consent of Parent, Purchaser and the Company;

by either the Company (by action of the Continuing Directors only following the
purchase of Shares of Company Common Stock pursuant to the Offer) or Parent:

if any court or Governmental Entity shall have issued an order (other than a
temporary restraining order), decree or ruling or taken any other action (which
order, decree, ruling or other action the parties hereto shall use their best
efforts, subject to Section 6.06 hereof, to lift) restraining, enjoining,
prohibiting or otherwise making illegal, the Merger and such order, decree,
ruling or other action shall have become final and nonappealable; or

if (x) the Offer shall have expired without any Company Common Stock being
purchased therein or (y) Parent or Purchaser shall not have accepted for payment
all Company Common Stock tendered pursuant to the Offer by December 31, 2001,
provided that the right to terminate this Agreement under this Section
8.01(b)(ii) shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the cause of, or resulted in, the
failure of Parent or Purchaser to purchase the Company Common Stock pursuant to
the Offer;

by the Company:

if Parent and/or Purchaser fails to commence the Offer as provided in Section
1.01 hereof; provided, that the Company may not terminate this Agreement
pursuant to this Section 8.01(c)(i) if the Company is at such time in breach of
its obligations under this Agreement such as to  cause a Material Adverse Effect
on the Company or  prevent or materially hinder or delay the purchase of the
Company Common Stock pursuant to the Offer or the Merger;

in connection with entering into a definitive agreement with respect to a
Superior Proposal, as permitted by the second sentence of Section 6.05(d), if
(x) the Company provides written notice to Parent and Purchaser of the material
terms and conditions of the Acquisition Proposal which the Board of Directors
determines in good faith, after consultation with and advice from a nationally
recognized financial advisor and its outside legal counsel, constitutes a
Superior Proposal, attaching the most current version of such Acquisition
Proposal with respect thereto and identifying the Person making such Acquisition
Proposal, (y) after five Business Days immediately following delivery of such
written notice, the Board of Directors reasonably determines, based upon the
advice of a nationally recognized financial advisor, that any proposal made by
Parent and Purchaser in writing with respect to the Offer, within such time
period, supplementing the terms and conditions of the Offer, is not at least as
favorable to the Company and the Company's stockholders as the terms and
conditions of such Acquisition Proposal specified in (i) above, and (z) upon
entering into a definitive agreement with respect to a Superior Proposal, the
Board of Directors causes the Company simultaneously to pay Parent the
Termination Fee and Expenses (as hereinafter defined);

if Parent or Purchaser shall have made a material misrepresentation or have
breached in any material respect any of their respective representations,
warranties, covenants or other agreements contained in this Agreement, which
breach cannot be or has not been cured, in all material respects, within 15 days
after the giving of written notice to Parent or Purchaser, as applicable;

by Parent:

if, due to an occurrence, not resulting from a breach by Parent or Purchaser of
their obligations hereunder, which makes it impossible to satisfy any one or
more of the conditions set forth in Annex A hereto, Parent or Purchaser shall
have failed to commence the Offer on or prior to five Business Days following
the date of the initial public announcement of the Offer;

if, prior to the purchase of Shares of Company Common Stock pursuant to the
Offer, the Company shall have breached any representation, warranty, covenant or
other agreement contained in this Agreement which  would give rise to the
failure of a condition set forth in paragraph (d) or (e) of Annex A hereto and
 cannot be or has not been cured, in all material respects, within 15 days after
the giving of written notice to the Company;

if, whether or not permitted to do so,  the Board of Directors of the Company
shall have withdrawn or modified in a manner adverse to Parent or Purchaser (or
shall have failed, at the request of Parent, to reaffirm) its approval or
recommendation of the Offer, the Merger or the Agreement, or approved or
recommended any Acquisition Proposal or  the Company shall have entered into any
agreement with respect to any Acquisition Proposal, including a Superior
Proposal entered into in accordance with the second sentence of Section 6.05(c)
of this Agreement.

Effect of Termination.

In the event of termination of this Agreement by either the Company or Parent as
provided in Section 8.01, this Agreement shall forthwith become void and have no
effect, without any liability or obligation on the part of Parent, Purchaser or
the Company, other than the provisions of Section 6.04(b), this Section 8.02,
Section 8.03, and Article 9 and except to the extent that such termination
results from fraud or from the willful and material breach by a party of any of
its representations, warranties, covenants or agreements set forth in this
Agreement.

Fees and Expenses.

 Except as otherwise provided herein, all fees and expenses incurred in
connection with the Offer, the Merger, this Agreement and the transactions
contemplated by this Agreement shall be paid by the party incurring such fees or
expenses, whether or not the Offer or the Merger is consummated.

If (x) Parent terminates this Agreement pursuant to Section 8.01(d) (iii) or (y)
the Company terminates this Agreement pursuant to Section 8.01(c)(ii), then, in
any such case, the Company shall pay, or cause to be paid to Parent, at the time
of termination, a termination fee in the amount of $4,000,000 (the "Termination
Fee") plus an amount equal to Parent's actual and reasonably documented
out-of-pocket expenses incurred by Parent after the date hereof in connection
with the Offer, the Merger, this Agreement and the consummation of the
Transactions, including, without limitation, the fees and out-of-pocket expenses
payable to all banks, investment banking firms and other financial institutions
and persons and their respective agents and counsel incurred in connection with
acting as Parent's financial advisor with respect to, or arranging or committing
to provide or providing any financing for, the Transactions up to an aggregate
of $2,000,000 (the "Expenses"). In addition, if this Agreement is terminated by
Parent prior to consummation of the Offer, by reason of the non-fulfillment of
any of the conditions set forth in paragraph (d), (e) and (g) of Annex A and at
the time of such termination, Parent and Purchaser are not in material breach of
their respective obligations under this Agreement, then the Company shall pay to
Parent, at the time of termination, the Expenses, and, if the Company shall
thereafter, within 18 months after such termination, announce its intention to
enter into an agreement with respect to an Acquisition Proposal and the Company
subsequently consummates the transaction(s) contemplated by such agreement, then
the Company shall pay the Termination Fee simultaneously with such consummation.
Any payments required to be made pursuant to this Section 8.03(b) shall be made
by wire transfer of same day funds to an account designated by Parent.

The Company shall pay all Taxes, such as (a) transfer, stamp and documentary
Taxes or fees and (b) sales, use, gains, real property transfer and other or
similar Taxes or fees, incident to preparing for, entering into and carrying out
this Agreement and the consummation of the Transactions contemplated hereby.

The Company acknowledges that the agreements contained in Section 8.01(b) are an
integral part of the Transactions contemplated by this Agreement, and that,
without these agreements Parent would not have entered into this Agreement;
accordingly, if the Company fails to promptly pay the amount due pursuant to
Section 8.01(b), and, in order to obtain such payment, Parent commences a suit
which results in a judgment against the Company for the fee set forth in this
Section 8.01(b), the Company shall pay to Parent its costs and expenses
(including attorneys' fees) in connection with such suit, together with interest
from the date of termination of this Agreement on the amounts owed at the prime
rate of Citibank N.A. in effect from time to time during such period plus two
percent.

Amendment.

This Agreement may be amended by the parties hereto at any time before or after
any required approval of the Merger by the stockholders of the Company;
provided, however, that after any such approval, there shall be made no
amendment that by Law requires further approval by such stockholders without the
further approval of such stockholders. This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the parties hereto.

Extension; Waiver.

At any time prior to the Effective Time, the parties may  extend the time for
the performance of any of the obligations or other acts of the other parties,
 waive any inaccuracies in the representations and warranties contained herein
or in any document delivered pursuant hereto on the part of the other parties or
 subject to the proviso of Section 8.04, waive compliance with any of the
agreements or conditions contained herein on the part of the other parties. Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such party.
The failure of any party to this Agreement to assert any of its rights under
this Agreement or otherwise shall not constitute a waiver of such rights.

Procedure for Termination, Amendment, Extension or Waiver.

A termination of this Agreement pursuant to Section 8.01, an amendment of this
Agreement pursuant to Section 8.04 or an extension or waiver pursuant to Section
8.05 shall, in order to be effective, require in the case of Parent, Purchaser
or the Company, action by its Board of Directors or the duly authorized designee
of its Board of Directors; provided, however, that in the event that Purchaser's
designees are appointed or elected to the Board of Directors of the Company as
provided in Section 1.03, after the acceptance for payment of Shares of Company
Common Stock pursuant to the Offer and prior to the Effective Time, the
affirmative vote of a majority of the Continuing Directors of the Company shall
be required to  amend or terminate this Agreement by the Company,  exercise or
waive any of the Company's rights or remedies under this Agreement,  extend the
time for performance of Parent's and Purchaser's respective obligations under
this Agreement,  take any action to amend or otherwise modify the Company's
certificate of incorporation or bylaws or take any action that would adversely
affect the rights of the stockholders of the Company or the holders of Options
with respect to the transactions contemplated hereby.


MISCELLANEOUS

Non-Survival of Representations and Warranties.

The representations and warranties contained herein and in any certificate or
other writing delivered pursuant hereto shall not survive the Effective Time or
the termination of this Agreement. This Section 9.01 shall not limit any
covenant or agreement of the parties which by its terms contemplates performance
after the Effective Time.

Notices.

All notices, requests and other communications to any party hereunder shall be
in writing (including facsimile transmission) and shall be given,

if to Parent or Purchaser, to:

John Wiley & Sons, Inc.

605 Third Avenue

New York, NY 10158-0012

Attention: William J. Pesce,

Chief Executive Officer

Fax: (212) 850-6088

with a copy to:


John Wiley & Sons, Inc.

605 Third Avenue

New York, NY 10158-0012

Attention: Richard S. Rudick, Esq.

General Counsel

Fax: (212) 850-6088

with an additional copy (which shall not constitute notice) to:


Weil Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Facsimile: (212) 310-8007

Attention: Simeon Gold, Esq.

if to the Company, to:

Hungry Minds, Inc.

909 Third Avenue

New York, NY 10022

Attention: President

Fax: (212) 884-5561

with a copy (which shall not constitute notice) to:

Fulbright & Jaworski L.L.P.
666 Fifth Avenue
New York, New York 10103
Attention: Warren Nimetz, Esq.
Fax: (212) 318-3400

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5 p.m. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt. Rejection or
other refusal to accept or the inability to deliver because of changed address
of which no notice was given shall be deemed to be receipt of the notice as of
the date of such rejection, refusal or inability to deliver.

No Waivers.

No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.

Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, provided that
no party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other party hereto,
except that Parent or Purchaser may transfer or assign, in whole or from time to
time in part, to one or more of its affiliates, the right to enter into the
transactions contemplated by this Agreement, but no such transfer or assignment
will relieve Parent or Purchaser of its obligations hereunder.

Governing Law.

Except as required by mandatory provisions of the DGCL, this Agreement shall be
governed by and construed in accordance with the Law of the State of Delaware,
without regard to the conflicts of Law rules of such state.

Jurisdiction.

Any suit, action or proceeding seeking to enforce any provision of, or based on
any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby may be brought in any court of the United
States located in the State of Delaware or in a Delaware state court, and each
of the parties hereby expressly submits to the jurisdiction and venue of any
such court (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party irrevocably
consents to the service of process in any of the aforementioned courts in any
such suit, action or proceeding by the mailing of copies thereof, by registered
or certified mail, postage prepaid, to the address set forth or referred to in
Section 9.02, such service to become effective 10 days after mailing.

WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

Counterparts; Effectiveness; Benefit.

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement shall become effective when each
party hereto shall have received counterparts hereof signed by all of the other
parties hereto. Except as expressly provided in Sections 6.07 and 6.08, no
provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any Person other than the
parties hereto and their respective successors and assigns. Execution of this
Agreement may be made by facsimile signature which, for all purposes, shall be
deemed to be an original signature.

Entire Agreement.

This Agreement, the Company Disclosure Memorandum, the Voting and Tender
Agreement and the Confidentiality Agreement constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior representations, warranties, agreements and understandings,
both oral and written, between the parties with respect to such subject matter.
No prior drafts of this Agreement or portions thereof shall be admissible into
evidence in any action, suit or other proceeding involving this Agreement.

Captions.

The captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof.

Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

Specific Performance.

The parties hereto agree that irreparable damage would occur if any provision of
this Agreement were not performed in accordance with the terms hereof and that
the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in any federal court located in the State of
Delaware, in addition to any other remedy to which they are entitled at Law or
in equity.

Interpretation.

When a reference is made in this Agreement to an Article or Section, such
reference shall be to an Article or Section of this Agreement unless otherwise
indicated. The table of contents to this Agreement is for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words "include," "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation." The words "hereof," "herein" and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant thereto unless otherwise defined therein.
The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a Person are also to its
permitted successors and assigns. Each of the parties has participated in the
drafting and negotiation of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement must be construed as if it is
drafted by all the parties and no presumption or burden of proof will arise
favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement.

Company Disclosure Memorandum.

The Company Disclosure Memorandum referred to in this Agreement is hereby
incorporated in this Agreement and made a part of this Agreement for all
purposes as if fully set forth in this Agreement. No disclosure in the Company
Disclosure Memorandum shall be deemed to be an admission or representation as to
the materiality of the item so disclosed.

Parties in Interest.

This Agreement shall be binding upon and inure solely to the benefit of each
party hereto, and, except as specifically set forth herein, nothing in this
Agreement is intended to or shall confer upon any other Person, any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement. Without limiting the foregoing, except for the obligations under the
Voting and Tender Agreement and except for Parent's obligations as a direct or
indirect shareholder of Purchaser, no direct or indirect holder of any equity
interests or securities (whether such holder is a limited or general partner,
member, stockholder or otherwise), nor any affiliate of any party hereto, nor
any director, officer, employee, representative, agent or other controlling
Person of each of the parties hereto and their respective affiliates shall have
any liability or obligation arising under this Agreement or the Transactions
contemplated hereby.

Obligation of Parent and the Company.

Whenever this Agreement requires Purchaser or another Subsidiary of Parent to
take any action, such requirement shall be deemed to include an undertaking on
the part of Parent to cause Purchaser or such Subsidiary to take such action and
a guarantee of the performance thereof. Whenever this Agreement requires the
Surviving Corporation to take any action, from and after the Offer Completion
Date, such requirement shall be deemed to include an undertaking on the part of
Parent to cause the Surviving Corporation to take such action and a guarantee of
the performance thereof. Whenever this Agreement requires a Subsidiary of the
Company to take any action, such requirement shall be deemed to include an
undertaking on the part of the Company to cause such Subsidiary to take such
action and a guarantee of the performance thereof.

Certain Definitions.

As used in this Agreement:

The term "affiliate," as applied to any Person, means any other Person directly
or indirectly controlling, controlled by, or under common control with, that
Person; for purposes of this definition, "control" (including, with correlative
meanings, the terms "controlling," "controlled by," and "under common control
with"), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities, by contract or
otherwise.

A Person will be deemed to "beneficially" own securities if such Person would be
the beneficial owner of such securities under Rule 13d-3 under the Exchange Act,
including securities which such Person has the right to acquire (whether such
right is exercisable immediately or only after the passage of time).

The term "Business Day" means any day on which commercial banks are open for
business in New York, New York other than a Saturday, a Sunday or a day observed
as a holiday in New York, New York under the Laws of the State of New York or
the federal Laws of the United States.

The term "knowledge" or any similar formulation of "knowledge" means, with
respect to the Company, the actual knowledge of Marc Mikulich, Richard Swadley,
Mark Reichenthal and the Company's executive officers after due inquiry, and
with respect to the Parent, the actual knowledge of the Parent's executive
officers after due inquiry.

The term "Law" means any foreign or domestic law, regulation, judgement, order,
writ, injunction, decree, rule, ordinance, award, stipulation, statute, judicial
or administrative doctrine, rule or regulation entered by a Governmental Entity
or arbitrator.

The term "Person" includes individuals, corporations, partnerships, trusts,
limited liability companies, associations, unincorporated organizations, joint
ventures, other entities, groups (which term shall include a "group" as such
term is defined in Section 13(d)(3) of the Exchange Act), labor unions or
Governmental Entities.

The term "Required Vote" means the affirmative vote of the holders of a majority
of the issued and outstanding Shares of the Company Common Stock entitled to
vote.

The term "Significant Subsidiaries" means Macmillan General Reference USA Inc.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

HUNGRY MINDS, INC.

By: /s/ John J. Kilcullen
Name: John J. Kilcullen
Title: Chairman and Chief Executive Officer







JOHN WILEY & SONS, INC.

By: /s/ Timothy B. King
Name: Timothy B. King
Title: Senior Vice President, Planning and Development



HMI ACQUISITION CORP.

By: /s/ Timothy B. King
Name: Timothy B. King
Title: President

ANNEX A

CONDITIONS TO THE OFFER

Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Agreement and Plan of Merger (the "Agreement") of which this
Annex A is a part. Notwithstanding any other provision of the Offer, Purchaser
shall not be required to accept for payment or, subject to any applicable rules
and regulations of the SEC, including Rule 14e-1(c) promulgated under the
Exchange Act (relating to the obligation of Purchaser to pay for or return
tendered Shares of Company Common Stock promptly after termination or withdrawal
of the Offer), pay for any tendered Shares of Company Common Stock and (subject
to any such rules or regulations) may delay the acceptance for payment of or the
payment for any tendered Shares of Company Common Stock and (except as provided
in the Agreement) amend or terminate the Offer and not accept for payment any
tendered shares if  there are not validly tendered (and not properly withdrawn)
prior to the expiration date for the Offer that number of Shares of Company
Common Stock which, when added to any such Shares, if any, beneficially owned by
Parent or any of its affiliates, will at least satisfy the Minimum Condition,
(ii) any applicable waiting period under the HSR Act has not expired or been
terminated prior to the expiration of the Offer or (iii) at any time on or after
the date of the Agreement and before the expiration date of the Offer, any of
the following events shall have occurred and be continuing:

(a) there shall be threatened or pending any suit, action or proceeding
(i) seeking to prohibit or impose any material limitations on Parent's or
Purchaser's ownership or operation (or that of any of their respective
subsidiaries or affiliates) of all or a material portion of their or the
Company's businesses or assets, (ii) seeking to compel Parent or Purchaser or
their respective subsidiaries and affiliates to dispose of or hold separate any
material portion of the business or assets of the Company or Parent and their
respective subsidiaries, in each case taken as a whole, (iii) challenging the
acquisition by Parent or Purchaser of any Shares of Company Common Stock
pursuant to the Offer or the Merger, (iv) seeking to restrain or prohibit the
making or consummation of the Offer or the Merger or the performance of any of
the other Transactions, (v) seeking to obtain from the Company any damages that
would be reasonably likely to have a Material Adverse Effect on the Company,
(vi) seeking to impose material limitations on the ability of Purchaser, or
rendering Purchaser unable, to accept for payment, pay for or purchase some or
all of the Shares of Company Common Stock pursuant to the Offer and the Merger,
(vii) seeking to impose material limitations on the ability of Purchaser or
Parent effectively to exercise full rights of ownership of the Shares of Company
Common Stock, including, without limitation, the right to vote the Shares of
Company Common Stock purchased by it on all matters properly presented to the
Company's stockholders, or (viii) which otherwise is reasonably likely to have a
Material Adverse Effect on the Company or, as a result of the Transactions, a
Material Adverse Effect on the Parent and its subsidiaries; provided that, any
such suit, action or proceeding which is instituted or threatened by a Person
that is not a Governmental Entity has a reasonable likelihood of success on the
merits; or

(b) there has been any statute, rule, regulation, injunction, order or decree
enacted, enforced, promulgated, issued or deemed applicable to the Offer or the
Merger by any Governmental Entity that results in any of the consequences
referred to in clauses (i) or (ii) of paragraph (a) above; or

(c) the Agreement shall have been terminated in accordance with its terms or any
event shall have occurred which gives the Parent or Purchaser the right to
terminate the Agreement or not consummate the Merger; or

(d) any representation or warranty of the Company contained in the Agreement
(disregarding all qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect or any similar standard or qualification)
shall not be true and correct in all respects as of the date of consummation of
the Offer, as if made at and as of such time (except to the extent that any such
representation or warranty, by its terms, is expressly limited to a specific
date, in which case such representation or warranty shall not be true and
correct as of such date), and the failure of such representation or warranty to
be true and correct would reasonably be expected to have a Material Adverse
Effect on the Company, provided that such breach is incapable of being cured or
has not been cured prior to the Initial Expiration Date (or such later date upon
which the Offer shall expire in accordance with Section 1.01(b) of the
Agreement); or

(e) the Company shall have failed to perform or comply with any of its
obligations, covenants or agreements contained in the Agreement required to be
performed or complied with at or prior to the date of determination, and such
failure would reasonably be expected to have a Material Adverse Effect on the
Company, provided that such failure to perform or comply with is incapable of
being cured or has not been cured prior to the Initial Expiration Date (or such
later date upon which the Offer shall expire in accordance with Section 1.01(b)
of the Agreement); or

(f) there shall have occurred and be continuing (i)any general suspension of
trading in, or limitation on prices for, securities on any national securities
exchange or in the over-the-counter market in the United States (other than a
shortening of trading hours or any coordinated trading halt triggered solely as
a result of a specified increase or decrease in a market index), (ii) a
declaration of a banking moratorium or any suspension of payments in respect of
banks in the United States whether or not mandatory, (iii) any limitation
(whether or not mandatory) by any Governmental Entity on, or other event that
materially and adversely affects, the extension of credit by banks or other
lending institutions, (iv) a commencement of a war or armed hostilities or other
national or international calamity directly or indirectly involving the United
States, (v) any change in the general financial bank or capital market
conditions which has a material adverse effect on the ability of financial
institutions in the United States to extend credit or syndicate loans, or (vi)
in the case of any of the foregoing existing at the time of the execution of the
Agreement, a material acceleration or worsening thereof; or

(g) the Board of Directors of the Company or any committee thereof (i) shall
have withdrawn or modified in a manner adverse to Parent or Purchaser (including
by amendment of the Schedule 14D-9) its approval or recommendation of the Offer,
the Merger or the Agreement or recommended or approved any Acquisition Proposal,
(ii) upon request of the Purchaser, shall fail to reaffirm its approval
recommendation of the Offer, the Merger Agreement, or the Merger; or (iii)shall
have resolved to do any of the foregoing;

(h) a Material Adverse Effect on the Company shall have occurred after the date
hereof;

(i) Parent and the Company shall have agreed that Purchaser shall terminate the
Offer or postpone the acceptance for payment of or payment for Shares of Company
Common Stock thereunder;

(j) the consent of the lenders under the Company's credit agreement referred to
in clause (i) of Section 6.12 hereof to the consummation of the Offer or the
Merger shall not have been obtained as of the close of business on the day prior
to the date the Offer is consummated; and

(k) the consolidated funded debt of the Company and its Subsidiaries, computed
in accordance with U.S. generally accepted accounting principles applied on a
consistent basis and in accordance with the Company's past practice, shall be
greater than $92,500,000 in the aggregate as of the close of business on the
date the Offer is consummated. For the purposes of this paragraph (k),
"consolidated funded debt of the Company and its Subsidiaries" shall mean
outstanding indebtedness under the $110,000,000 Credit Agreement, dated as of
July 30, 1999, as may be amended from time to time, by and between the Company
and the lenders party thereto, the Subordinated Loan Agreement, dated as of May
7, 2001, by and between the Company and International Data Group, Inc. (the
"Subordinated Loan Agreement"), any agreement for the factoring of the Company's
accounts receivable, and any other outstanding long-term, short-term or
subordinated consolidated funded debt of the Company and its Subsidiaries. The
Company shall provide Parent with an opportunity to verify the Company's
computation of consolidated funded debt for purposes of this paragraph (k);

which in the good faith judgment of Parent or Purchaser, in any such case, and
regardless of the circumstances giving rise to such condition, and provided that
Purchaser and Parent have performed all of their respective obligations under
Section 6.06 herein, makes it inadvisable to proceed with the Offer or the
acceptance for payment of or payment for the Company Common Stock.

The foregoing conditions (x) are for the sole benefit of Parent and Purchaser
and (y) may be asserted by Parent and Purchaser regardless of the circumstances
giving rise to such condition, and, except for the Minimum Condition, and
otherwise subject to the terms of the Agreement, may be waived by Parent and
Purchaser, in whole or in part, at any time and from time to time, in the sole
discretion of Parent and Purchaser. The failure of Parent or Purchaser at any
time to exercise any of the foregoing rights shall not be deemed a waiver of any
such right, the waiver of any such right with respect to particular facts and
circumstances shall not be deemed a waiver with respect to any other facts and
circumstances, and each right shall be deemed a continuing right which may be
asserted at any time and from time to time. Should the Offer be terminated
pursuant to the foregoing provisions, all tendered Shares of Company Common
Stock not theretofore accepted for payment pursuant thereto shall forthwith be
returned to the tendering stockholders.